Exhibit 10.1

AIRCRAFT PURCHASE AGREEMENT

This Aircraft Purchase Agreement (this “Agreement”) is made by and between
BOMBARDIER INC. (“Seller”) and MICROSTRATEGY INCORPORATED (“Buyer”) and shall be
effective as of the date of its acceptance and execution by the parties.

ARTICLE 1. AIRCRAFT DESCRIPTION

Subject to the provisions of this Agreement, Seller agrees to manufacture, sell
and deliver, and Buyer agrees to take delivery of, and pay for, that certain
Bombardier Global Express XRS aircraft as described in the Baseline Aircraft
Specification and Customer Support Services manual dated February 2006 Revision
5, Effectivity: s/n A10-216-9282 and subs, attached hereto as Schedule “A”,
together with the aircraft interior completion specification (Executive Summary
dated November 21, 2006, entitled “Global Express XRS - for MicroStrategy”) and
floor plan bearing drawing number GP-1653-001, Rev. P2 as specified in Schedule
“A-1” (as such Schedule “A-1” may be modified from time to time pursuant to
Article 3.2 below), which replaces the interior completion specification and
floor plan described in Schedule “A”. Schedules “A” and “A-1” (collectively, the
“Specification”, and together with the “Green Aircraft” (as defined below), the
“Aircraft”) are made a part of this Agreement by this reference. Seller shall
notify Buyer in writing of the serial number for the Aircraft not later than the
earlier of (a) ninety (90) days prior to the issuance of the green certificate
of airworthiness; or (b) fifteen (15) days prior to the mating of the wings to
the fuselage. In addition, attached as Schedule “D” hereto is a list of
undertakings that Seller shall fulfill on or prior to Delivery Time with respect
to the Rockwell Collins cabin management system to be installed on the Aircraft.

The Aircraft shall be manufactured and completed using only “new” serialized
parts, components or structures. For the purpose of this Agreement, “new” shall
mean parts, components or structures having all applicable warranties in place
first effective as of the Delivery Time and if installed on, or incorporated in
another aircraft, not having flown for more than 35 hours (excluding
life-limited parts), except for parts, components or structures included in the
Completion Work, which shall not have been previously installed or incorporated
in another aircraft. The term “life limited parts” as used in this paragraph
shall mean all altimeters, transponders, life vests, life rafts and other life
limited and safety equipment with a life limit of one year or less from Delivery
Time which shall be re-calibrated or re-certified, as appropriate no earlier
than forty-five days prior to Delivery Time

ARTICLE 2. PRICE, PAYMENT SCHEDULE AND DELIVERY

 

2.1 Subject to the terms and conditions of this Agreement, in consideration of
Seller’s obligations to manufacture, sell and deliver the Aircraft to Buyer,
Buyer shall pay to Seller the amount of Forty-Six Million Twenty-Five Thousand
Six Hundred and Eighty-Five United States Dollars ($46,025,685 USD) (the
“Purchase Price”) as follows:

 

(i) 1st payment due by no later than 31 January 2007 following execution of this
Agreement by the parties:

   $5,000,000 USD

(ii) 2nd payment due twelve (12) months prior to the estimated delivery date of
the green aircraft certificate of airworthiness (the current estimated delivery
date for the green aircraft certificate of airworthiness is 22 September 2008;
provided, that in the event such estimated delivery date is revised prior to 22
September 2007, Seller shall notify Buyer of any such revision and the 2nd
payment shall then be due twelve (12) months prior to the new estimated delivery
date):

   $2,500,000 USD



--------------------------------------------------------------------------------

AIRCRAFT PURCHASE AGREEMENT

 

(iii) 3rd payment due upon actual delivery of the green aircraft certificate of
airworthiness:

   $25,000,000 USD

(iv) Balance of the Purchase Price due at the Delivery Time (as hereinafter
defined):

   $13,525,685 USD

Seller shall provide not less than thirty (30) days’ written notice to Buyer of
the date on which each of the payments set forth in 2.1(ii) and 2.1(iii) is due.
Such notice may be by way of an invoice.

  

 

2.2    The Aircraft (including, without limitation, the documentation referred
to in Article 5.1(c)) shall be ready for Buyer’s Final Inspection (as defined in
Article 5.1(c)) at Seller’s facility in the city of Montreal, Quebec between
July 1, 2009 and August 30, 2009 (the “Delivery Period”). The Aircraft shall be
delivered to Buyer at Seller’s facility in the city of Montreal, Quebec or at
such other location as may be agreed between the parties (the “Delivery
Location”). 2.3    Buyer shall have the option to request in writing to Seller
not later than 22 July 2008 that this Agreement be amended to provide (a) for
the transfer by Seller to Buyer of legal title to the Green Aircraft upon
receipt by Seller of the payments referred to in Articles 2.1(i), 2.1(ii),
2.1(iii), and sixty percent (60%) of the payment referred to in Article 2.1(iv);
and (b) that such transfer of legal title to the Green Aircraft shall not shift
the risk of loss or damage to the Aircraft to Buyer or otherwise adversely
affect any of Buyer’s rights under this Agreement. Within twenty (20) business
days after Seller’s receipt of such written request from Buyer, the parties
shall enter into a mutually-agreed amendment to this Agreement incorporating the
matters provided for in the previous sentence and in the mutually-agreed
amendment required to provide for such transfer of title to the Green Aircraft
to Buyer. For the purposes of this Agreement, the term “Green Aircraft” shall
mean the Aircraft completed in accordance with Schedule “A”, excluding the
Completion Work. 2.4   

All payments to be made to the Seller herein shall be by way of wire transfer in
accordance with the following wire transfer instructions:

 

ABA #:

Account Name:

Account Number:

Bank Name:

SWIFT number:

 

Please: Reference Contract Number

ARTICLE 3. COMPLETION WORK

3.1 The parties acknowledge that Buyer has not selected all of the details of
the Aircraft interior completion Specification and exterior paint scheme
(collectively, the “Completion Work”) as of the execution date of this
Agreement. Buyer agrees to complete the selection of the Completion Work on or
before 15 February 2008 (the “Specification Date”). In the event Buyer does not
make all such selections on or prior to the Specification Date, Buyer agrees
that Seller may complete the Aircraft in accordance with Schedule A-1, and, with
respect to matters for which Buyer did not make a selection, Seller, acting
reasonably, may select the interior materials and colors and exterior paint
scheme to complete the Completion Work (the “Seller Selections”). Seller
acknowledges and agrees that the Purchase Price includes the cost of completing
the Aircraft in accordance with the Specification and the Completion Work as set
out in Schedule A-1 as in effect as of the date of this Agreement, including, if
applicable, any Seller Selections.

3.2 In the event Buyer requests a change to the Completion Work, Seller agrees
to evaluate, acting in good faith, such request with respect to feasibility,
price and possible impact on Seller’s production schedule and the Inspection
Availability Date (as defined in Article 5.1(c)); provided, that the parties
agree that any change selected from the Seller’s Published Options Catalogue, to
the Completion Work made prior to the Specification Date shall not affect the
production schedule or the Inspection Availability Date. In the event Buyer
either requests a change not selected from the Seller’s Published Options
Catalogue or requests a change after the Specification Date, Seller shall
(a) determine, acting in good faith, whether such a change is feasible and will
not adversely affect its production schedule; and, if so (b) prepare and send,
acting in good faith, a change order to Buyer setting out the date by which
Buyer must elect whether to accept such change order and indicating



--------------------------------------------------------------------------------

AIRCRAFT PURCHASE AGREEMENT

 

whether such change order will affect the Purchase Price (either through an
increase or decrease) or the Inspection Availability Date. To the extent any
adjustment of the Purchase Price is necessary, such adjustment shall be
calculated by deleting the cost of items that Buyer elects to cancel, if any,
and adding the cost of items that Buyer elects to add, with all such costs
determined (i) by the price listed in Seller’s then current Published Options
Catalogue to the extent such items are contained therein; or (ii) to the extent
that such items are not contained in Seller’s then current Published Options
Catalogue, using Seller’s quotation provided to Buyer as part of the change
order. Provided Buyer accepts such change order by the date indicated by
executing a counterpart thereof, the change order shall be added to the
Completion Work and become a part of this Agreement. Any increase in Purchase
Price due as a result of such change order shall be due and payable at the
Delivery Time. Buyer acknowledges that such change may have an impact on the
weight and the performance of the Aircraft.

ARTICLE 4. GENERAL PROVISIONS

4.1 THE WARRANTY, OBLIGATIONS AND LIABILITIES OF SELLER AND THE RIGHTS AND
REMEDIES OF BUYER SET FORTH IN THE AGREEMENT ARE EXCLUSIVE AND ARE IN LIEU OF
AND BUYER HEREBY WAIVES AND RELEASES ALL OTHER WARRANTIES, OBLIGATIONS,
REPRESENTATIONS OR LIABILITIES, EXPRESS OR IMPLIED, ARISING BY LAW, IN CONTRACT,
CIVIL LIABILITY OR IN TORT, OR OTHERWISE, INCLUDING BUT NOT LIMITED TO A) ANY
IMPLIED WARRANTY OF MERCHANTABILITY OR OF FITNESS FOR A PARTICULAR PURPOSE, AND
B) ANY OTHER OBLIGATION OR LIABILITY ON THE PART OF SELLER TO ANYONE OF ANY
NATURE WHATSOEVER BY REASON OF THE DESIGN, MANUFACTURE, SALE, REPAIR, LEASE OR
USE OF THE AIRCRAFT OR RELATED PRODUCTS AND SERVICES DELIVERED OR RENDERED
HEREUNDER OR OTHERWISE.

4.2 SELLER SHALL NOT BE LIABLE FOR ANY INDIRECT, CONSEQUENTIAL, SPECIAL,
INCIDENTAL AND/OR PUNITIVE DAMAGES OF ANY KIND OR NATURE UNDER ANY CIRCUMSTANCES
OR, WITHOUT LIMITING THE FOREGOING, FOR ANY LOST PROFITS OR ANY OTHER LOSSES OR
DAMAGES FOR OR ARISING OUT OF ANY LACK OR LOSS OF USE OF ANY AIRCRAFT, ANY
EQUIPMENT, ANY ACCESSORY OR ANY SPARE PART FOR ANY REASON.

4.3 THE PARTIES HERETO HEREBY ACKNOWLEDGE AND AGREE THAT THE LIMITED WARRANTIES
AND THE LIMITATION OF LIABILITY PROVISIONS CONTAINED HEREIN AND IN THE
SPECIFICATION HAVE BEEN EXPRESSLY AGREED TO IN CONSIDERATION OF THE PURCHASE
PRICE AND OTHER PROVISIONS OF THIS AGREEMENT. TO THE EXTENT APPLICABLE LAWS DO
NOT ALLOW THE LIMITATIONS SET OUT IN THIS ARTICLE 4, SUCH LIMITATIONS SHALL NOT
BE APPLIED OR INVOKED.

4.4 This Agreement shall be governed by and interpreted in accordance with the
substantive laws of the State of New York, excluding any conflicts of law
provisions thereof.

ARTICLE 5. DELIVERIES AND INSPECTIONS

 

5.1 Buyer shall be entitled to conduct the following inspections:



--------------------------------------------------------------------------------

AIRCRAFT PURCHASE AGREEMENT

 

  a) Green Aircraft Inspection. Seller shall give Buyer not less than ten
(10) days prior written notice of the date (the “Green Aircraft Inspection
Availability Date”) on which following issuance of the Green Aircraft
certificate of airworthiness, the Green Aircraft will be ready at Seller’s
facility in Toronto for Buyer’s inspection and acceptance flight testing of not
more than three (3) hours duration or such longer period as may reasonably be
required by Buyer to establish compliance of the Aircraft with Schedule “A”, as
it relates to the Green Aircraft (the “Green Aircraft Inspection”). Buyer agrees
to perform and complete such Green Aircraft Inspection during the five (5) day
period following the Green Aircraft Inspection Availability Date. The Green
Aircraft Inspection shall include, without limitation, a review of all symmetry
numbers for the airframe to the extent such numbers are available for the
Aircraft, or if such numbers are not available, the symmetry numbers for the
airframe of the most recent aircraft for which such numbers are available. In
the event Buyer, acting in good faith, determines the condition of the Green
Aircraft to be satisfactory, Buyer shall execute and deliver to Seller on or
before the end of such five (5) day period, the receipt confirming the
completion of the Green Aircraft Inspection in accordance with the terms of
Article 5.3(a). In the event Buyer identifies, acting in good faith,
discrepancies or defects on the Green Aircraft, Buyer shall provide a written
list of such discrepancies or defects to Seller and Seller shall correct such
discrepancies and defects according to the terms of Article 5.2(a) below.

 

  b) Pre-Paint Inspection. Not less than thirty (30) days prior to the date on
which the exterior painting of the Aircraft is scheduled to begin (the “Paint
Application Date”), Seller shall notify Buyer in writing of such date. Upon
seven (7) days’ prior written notice to Seller, Buyer shall have the right to
inspect the Aircraft prior to the Paint Application Date, which inspection
(a) shall take place not less than three (3) days prior to the Paint Application
Date and (b) may last in duration up to three (3) days or such longer time as
may be necessary to allow additional or new sealant to dry (the “Pre-Paint
Inspection”). In the event Buyer, acting in good faith, determines the condition
of the pre-painted Aircraft to be satisfactory, Buyer shall execute and deliver
to Seller on or before the end of such three (3) day period, the receipt
confirming the completion of the Pre-Paint Inspection in accordance with the
terms of Article 5.3(b). In the event Buyer identifies, acting in good faith,
discrepancies or defects on the pre-painted Aircraft, Buyer shall provide a
written list of such discrepancies or defects to Seller and Seller shall correct
such discrepancies and defects according to the terms of Article 5.2(b) below.
Buyer agrees that the Pre-Paint Inspection shall serve to address only
discrepancies or defects that, if not corrected prior to the painting of the
Aircraft, may affect the performance and/or quality of such painting, and all
other discrepancies or defects, if any, shall be addressed as part of the Final
Inspection.

 

  c)

Final Inspection. Seller shall give Buyer not less than ten (10) days prior
written notice of the date on which the Aircraft will be ready for Buyer’s
inspection and acceptance flight testing (the “Inspection Availability Date”) in
connection with Buyer’s final inspection of the Aircraft (the “Final
Inspection”). Buyer shall have up to fifteen (15) days to conduct the Final
Inspection and the acceptance flight testing shall be not more than ten
(10) hours duration, or such longer period as may reasonably be required by
Buyer for the Final Inspection and flight testing to establish compliance of the
Aircraft with the Specification. Within fifteen (15) days after the Inspection
Availability Date, Buyer agrees to perform and complete such Final Inspection of
the Aircraft and, if Buyer determines, acting in good faith, that the Aircraft
is in the condition required by this Agreement (including, without limitation,
Article 5.4), Buyer shall accept delivery of the Aircraft before the end of such
fifteen-day period, according to the terms of Article 5.3(c). In the event Buyer
identifies, acting in good faith, discrepancies or defects on the Aircraft,
Buyer shall provide a written list of such discrepancies or defects to Seller
and Seller shall correct such discrepancies and



--------------------------------------------------------------------------------

AIRCRAFT PURCHASE AGREEMENT

 

 

defects according to the terms of Article 5.2(c). As part of the Final
Inspection, Buyer’s representatives shall have the right to review all
applicable records and logbooks relating to the Aircraft and not otherwise
considered confidential by Seller, which records shall include, among others,
Class I RNCs, BOIs situated with the Aircraft, Buyer Snags and Buyer Worksheets,
SRPSAs, EOs, quality assurance records and records of acceptance tests performed
on the Aircraft.

5.2 Any defect or discrepancy revealed by Buyer’s inspections and/or acceptance
flight tests provided for in this Article 5 shall be corrected as follows:

 

  a) Green Aircraft Defects. Any defect or discrepancy revealed during Buyer’s
Green Aircraft Inspection (“Green Aircraft Defects”) shall be corrected by
Seller, at Seller’s sole cost and expense, either at Seller’s Toronto facility
before Green Aircraft Acceptance Time (as defined in Article 5.3(a)) or at
Seller’s Dorval completion facility, after Green Aircraft Acceptance Time, as
determined by the parties acting in good faith and taking into account (i) the
nature of the Green Aircraft Defects and Seller’s ability to properly correct
such defects during performance of the Completion Work; and (ii) the delay, if
any, such correction would cause to the performance of the Completion Work. If
the parties, acting in good faith, cannot agree on the time and location of such
corrections and Buyer requires that such corrections be performed at Seller’s
Toronto facility prior to Green Aircraft Acceptance Time, then Seller shall
correct the Green Aircraft Defects at Seller’s Toronto facility prior to Green
Aircraft Acceptance Time, and the number of days required to complete such
corrections shall constitute days of Excusable Delay pursuant to the terms of
Article 8.1. Within three (3) days after the satisfactory correction of the
Green Aircraft Defects that the parties agreed to correct prior to Green
Aircraft Acceptance Time, Buyer shall execute and deliver the receipt confirming
the completion of the Green Aircraft Inspection in accordance with the terms of
Article 5.3(a) below.

 

  b) Pre-Paint Defects. Any defect or discrepancy having an effect on the
performance and/or quality of the painting to be performed and revealed during
Buyer’s Pre-Paint Inspection shall be corrected by Seller, at Seller’s sole cost
and expense, prior to the painting of the Aircraft or, with Buyer’s written
consent, acting in good faith, after painting. Within one (1) day of correction
of the Pre-Paint Defects that were required to be corrected prior to the
painting of the Aircraft, Buyer shall execute and deliver the receipt confirming
the completion of the Pre-Paint Inspection in accordance with the terms of
Article 5.3(b).

 

  c)

Final Inspection Defects. Any defect or discrepancy revealed during Buyer’s
Final Inspection shall be corrected by Seller, at Seller’s sole cost and
expense, before the Delivery Time or, with Buyer’s written consent, acting in
good faith, after the Delivery Time, in which case, such discrepancies and
defects shall be corrected by Seller at a mutually agreeable time, at a
Seller-designated facility, and at Seller’s sole cost and expense (for the
avoidance of doubt, such costs shall include the correction costs of any defects
or discrepancies, the additional flight test costs, if required, but such costs
shall not cover Aircraft downtime; and the parties shall determine in writing at
Delivery Time, acting reasonably, which party shall be responsible for Buyer’s
operating costs to position the Aircraft to Seller’s designated facility). In
the case of defects or discrepancies to be corrected after Delivery Time, Seller
shall promptly notify the Buyer of the work necessary for the correction of the
discrepancies or defects as well as the anticipated time needed for the
correction. Seller agrees to use its reasonable commercial efforts to complete
such corrections as promptly as possible given the nature of the defect or
discrepancy and time required for correction. If any such corrections require an
additional flight testing, such flight testing shall be conducted in accordance
with Articles 5.1, 5.4 and 5.5. In the event such defects or discrepancies are
corrected by Seller prior to the Delivery Time, Buyer shall accept delivery of
the Aircraft within three (3) days after an inspection by Buyer



--------------------------------------------------------------------------------

AIRCRAFT PURCHASE AGREEMENT

 

 

determines, acting in good faith, that the Aircraft is in the condition required
by this Agreement (including, without limitation, Article 5.4 hereof), according
to the terms of Article 5.3(c). In the event Buyer consents to the correction by
Seller of any defect or discrepancy after the Delivery Time, Buyer shall be
entitled to withhold from the balance of the Purchase Price an amount equal to
the Seller’s estimated cost to correct such defect or discrepancy (the “Withheld
Amount”); provided, that Seller shall act in good faith in estimating such cost.
The estimated cost to correct each defect or discrepancy shall be released from
the Withheld Amount and be paid by Buyer to Seller upon Seller having completed
correction of such defect or discrepancy to Buyer’s satisfaction, acting in good
faith. Buyer shall present the Aircraft to a Seller designated facility for
correction within the period agreed to in advance by the parties, failing which
the corresponding portion of the Withheld Amount associated with such correction
shall be returned to Seller within five (5) business days after the expiry of
such period except where such failure to present the Aircraft is due to a cause
beyond Buyer’s reasonable control and without Buyer’s negligence, in which case
a new final period for delivery will be mutually agreed by the parties.

For avoidance of doubt, nothing in Article 5.1(a), Article 5.1(b), Article
5.2(a), or Article 5.2(b) shall in any way limit Buyer’s Final Inspection rights
or preclude Buyer from giving Seller notice of a discrepancy or defect during
the Final Inspection even if such discrepancy or defect existed at the time of
the Green Aircraft Inspection or the Pre-Paint Inspection.

5.3 Buyer’s acceptance of the Green Aircraft, or the Aircraft, as applicable,
shall be confirmed as follows:

 

  a) Green Aircraft. Buyer shall confirm completion of the Green Aircraft
Inspection by executing a receipt in the form of Schedule “B” attached hereto
(the time of execution of such receipt being the “Green Aircraft Acceptance
Time”).

 

  b) Pre-Paint. Buyer shall confirm completion of the Pre-Paint Inspection by
executing a receipt in the form of Schedule “B-1” attached hereto.

 

  c) Aircraft. Buyer’s acceptance of the Aircraft shall be evidenced by Buyer’s
execution of a receipt for delivery in a form substantially similar to the form
attached hereto as Schedule “B-2”, adjusted as necessary in the event the
Aircraft is accepted with defects or discrepancies (the date of Buyer’s
acceptance of delivery of the Aircraft and signature of the receipt being the
“Delivery Time”). Upon receipt of all payments due at Delivery Time (excluding
any Withheld Amounts), Seller shall deliver to Buyer a warranty bill of sale in
a form substantially similar to the form attached hereto as Schedule “C.” Upon
the delivery by Seller of the warranty bill of sale to Buyer, title to the
Aircraft shall pass to Buyer free and clear of all rights, prior claims,
interests, liens, charges, registrations and encumbrances (hereinafter “Liens”)
other than those created by or through Buyer or by persons claiming by or
through Buyer and risk of damage to or loss of the Aircraft shall pass to Buyer.

5.4 The inspection and flight testing are for the purpose of confirming that the
Aircraft is in airworthy condition with all systems and components functioning
properly (including, without limitation, the Rockwell Collins cabin management
system, which shall be operational and shall have had all of the undertakings
identified on Schedule “D” completed at Delivery Time), is in full and complete
compliance with the Specification and the Completion Work is free from defects
in material and workmanship, and meets all other terms of this Agreement.

5.5 Seller shall indemnify, defend and hold harmless Buyer, including Buyer’s
parent and subsidiaries, and any



--------------------------------------------------------------------------------

AIRCRAFT PURCHASE AGREEMENT

 

representatives of Buyer on board any flight testing (“Buyer Indemnitees”) from
and against all liabilities, damages, losses, costs and expenses for all
injuries to or death of persons and all loss of or damage to personal property
arising from, out of or in connection with the operation of the Aircraft during
any flight testing conducted prior to Delivery Time, except if caused by the
negligence or willful misconduct of such Buyer Indemnitees. Without limiting the
foregoing indemnification obligations of Seller, Seller shall maintain an
insurance policy with terms, conditions and coverage that is customary for all
flight testing conducted by Seller in its ordinary course of business, to cover
the indemnity herein contained in favour of Buyer Indemnitees. Notwithstanding
any transfer of title to the Green Aircraft to Buyer, Seller shall retain all
liability for risk of loss or damage to the Aircraft and all liability arising
from, out of or relating to the possession and use of the Aircraft prior to the
Delivery Time.

5.6 Upon not less than forty-eight (48) hours’ notice, at any time during and
after the ninety (90) day period prior to the scheduled date of issuance of the
Green Aircraft certificate of airworthiness, Seller shall afford Buyer and its
representatives (provided they all abide by Seller’s policy on plant safety,
confidentiality and access to information and subject to execution by any
third-party representatives of Seller’s non-disclosure agreement) access to the
Aircraft at Seller’s manufacturing facility or Seller’s completion centre
(during normal business hours Monday to Friday) for the purpose of visually
inspecting the manufacturing or completion of the Aircraft, provided that such
inspection does not interfere with the progress of the work and subject to
Buyer’s representatives respecting those periods when the Aircraft is off limits
to anyone other than designated certification authorities or Seller’s preflight
personnel. At all times Buyer and its representatives shall be escorted by
Seller’s assigned Customer Account Manager (“CAM”) or the CAM’s designee.

ARTICLE 6. PAYMENT AND TAXES

6.1 Seller shall remain the exclusive owner of the Aircraft free and clear of
all Liens until the transfer of title to the Aircraft to Buyer in accordance
with Article 5.3.

6.2 Buyer shall make all payments due pursuant to the terms and subject to the
conditions of this Agreement by wire transfer in US dollars and shall pay
interest on any late payments at the rate equal to the one-year LIBOR rate as of
the payment due date, as published in the “Money Rates” section of The Wall
Street Journal commencing three (3) business days after the date the late
payment was due.

6.3 Subject to Article 6.4, Buyer shall be responsible for the payment of any
sales, use, personal property, excise, goods and services, value added,
consumption, luxury, withholding or other similar taxes, duties or assessments
(a “Tax”) and any related penalties and interest that may be levied, assessed,
or imposed on Buyer or Seller or otherwise by any governmental authority or
agency as a result of the purchase, sale or delivery of the Aircraft pursuant to
this Agreement; provided, that Buyer shall have no obligation or responsibility
for any Tax assessed, levied or imposed on the sale or delivery of materials or
equipment to the Seller for incorporation into the Aircraft or for any personal
property taxes assessed against the Aircraft or any part thereof prior to
Buyer’s acceptance of the Aircraft at the Delivery Time. Seller shall notify
Buyer of any Tax that any governmental authority or agency is seeking to collect
from Seller and Buyer may assume the defense thereof at its sole expense. If
Buyer does not defend, Seller may pay the asserted Tax and Buyer shall thereupon
be obligated to reimburse Seller for said Tax.

6.4 Buyer represents and warrants to Seller that, as of the Delivery Time, Buyer
will be a non-resident of Canada acquiring the Aircraft for immediate export
from Canada. Seller represents to Buyer that, according to current tax
legislation in force as of the date hereof, no Canadian Taxes or export duties
are payable by Buyer



--------------------------------------------------------------------------------

AIRCRAFT PURCHASE AGREEMENT

 

with respect to the sale of the Aircraft so long as Buyer is a non-resident of
Canada and immediately exports the Aircraft from Canada following Delivery Time.
In the event Seller’s representation in the preceding sentence is not true,
correct and complete as of the date hereof, Seller shall indemnify, defend and
hold harmless Buyer in respect of any such Canadian Taxes. In the event the
current tax legislation in force in Canada as of the date hereof changes such
that, as a result, Canadian Taxes would become payable by Buyer with respect to
the sale of the Aircraft at the Delivery Time, the parties agree to cooperate in
revising the legal terms of this Agreement to minimize or eliminate the impact
of any Canadian Taxes, all in accordance with the law.

ARTICLE 7. LOSS OR DESTRUCTION

7.1 In the event, for any reason, including an Excusable Delay, the Aircraft is
lost, destroyed or damaged beyond economic repair before the transfer of title
to Buyer, Seller shall as soon as reasonably practicable thereafter notify Buyer
in writing of such occurrence (“Seller’s Loss Notice”), which written notice
shall further inform Buyer as to the delivery schedule, specifications, and
purchase price of a Substitute Aircraft (as defined below), if any. Upon receipt
of Seller’s Loss Notice, Buyer shall have the right, as its sole right and
remedy, to either (a) accept delivery of the next available Global Express XRS
aircraft (a “Substitute Aircraft”) at a delivery period to be determined by
Seller, acting reasonably, and at a purchase price determined as provided
hereinafter; or (b) terminate this Agreement as provided hereinafter by written
notice to Seller. In the event Buyer elects to terminate this Agreement, Seller
shall, subject to Article 12.3, within five (5) business days after Seller
receives Buyer’s notice of termination, return to Buyer all amounts previously
paid to Seller under this Agreement plus interest accrued from the date of
receipt by Seller of each payment up to and including the date of refund to
Buyer (together with interest) at the rate equal to the one-year LIBOR rate in
effect on the date each payment was received by Seller, as published in the
“Money Rates” section of The Wall Street Journal. Interest payments shall be
calculated on a daily basis based on a 360-day year from the date each payment
was received by Seller up to and including the date Seller returns Buyer’s
payments plus interest (the “Interest Rate Calculation”). For avoidance of
doubt, assuming one-year LIBOR equals three percent (3%) and the delay is ten
(10) days, the interest rate shall be calculated as follows: 3% multiplied by
10/360. In the event Buyer elects to accept delivery of the next available
Substitute Aircraft, the purchase price for the Substitute Aircraft shall be the
same as the Purchase Price for the Aircraft; provided, that, Seller may, acting
in good faith, adjust the Purchase Price (either through an increase or a
decrease) as reasonably necessary to reflect (i) a credit to Buyer based on the
cost of equipment or features that were to be included on the Aircraft but will
not be included on the Substitute Aircraft; and (ii) the cost to Buyer of
equipment or features to be included on the Substitute Aircraft that were not to
be included on the Aircraft; and provided further, that all such costs shall be
determined (i) by the price listed in Seller’s then current Published Options
Catalogue, to the extent such equipment or features are contained therein; or
(ii) on Seller’s quotation to be provided to Buyer as part of the Seller’s Loss
Notice, to the extent that such equipment or features are not contained in
Seller’s then current Published Options Catalogue. Buyer shall notify Seller of
its election between (a) or (b) above within fifteen (15) days after Buyer
receives Sellers’ Loss Notice. In the event Buyer does not provide such
notification within such fifteen-day period, then Buyer shall be deemed to have
elected the remedy set forth in (b) above.

7.2 In the event the Aircraft suffers damage during the manufacturing process,
such damage shall be rectified to not less than “AS NEW STANDARD.” For the
purposes of this Agreement, the term “AS NEW STANDARD” shall mean that any
damaged part, component or structure shall be repaired, reworked or replaced
only with “new” serialized parts, components or structures, as such term is
defined in Article 1. Seller shall not deviate from the “AS NEW STANDARD”
without the consent of Buyer, which consent may be withheld for any reason.

7.3 In the event Seller is required to prepare a FAA Form 337 (or its Canadian
equivalent) in connection with any work necessary to correct damages to the
Aircraft (a “Material Damage”), Seller shall give Buyer written



--------------------------------------------------------------------------------

AIRCRAFT PURCHASE AGREEMENT

 

notice setting forth a description of such Material Damage as soon as reasonably
practicable. Upon receipt of such notice, Buyer shall have the right, as its
sole right and remedy for such Material Damage, to either (a) terminate this
Agreement by written notice to Seller, in which event Seller shall, subject to
Article 12.3, within five (5) business days after Seller receives Buyer’s notice
of termination, return to Buyer all amounts previously paid to Seller under this
Agreement plus interest accrued from the date of receipt by Seller of each
payment up to and including the date of refund to Buyer (together with interest)
at the rate equal to the one-year LIBOR rate in effect on the date each payment
was received by Seller, as published in the “Money Rates” section of The Wall
Street Journal and calculated pursuant to the Interest Rate Calculation defined
in Article 7.1; or (b) allow the Aircraft to be repaired by Seller, at Seller’s
sole cost and expense, to a condition complying in all respects with Article 7.2
and Article 5.4. Buyer shall notify Seller of its election between (a) or
(b) within ten (10) days of receipt of Seller’s notice. Should Buyer fail to
provide such notification within such ten (10)-day period, then Buyer shall be
deemed having elected the remedy set forth in (b) above. In the case of
(b) above, Seller shall compensate Buyer (by reduction of the balance of the
Purchase Price due pursuant to Article 2.1) for the diminished value of the
Aircraft, if any. If Buyer and Seller cannot agree on the diminished value of
the Aircraft within twenty (20) days following receipt of Seller’s notice, then
each party shall appoint an independent appraiser. The diminished value of the
Aircraft shall be established by using the average of the diminished value
determined by such two appraisals; provided, that, if these appraisals are not
within five percent (5%) of the highest, a third appraisal shall be done (the
appraiser being appointed by the two preceding appraisers) and the average of
the two closest appraisers shall be used. Each party shall bear the cost of its
appointed appraiser and the cost of the third appraiser shall be shared equally
between the parties.

ARTICLE 8. EXCUSABLE DELAY

8.1 Seller shall not be liable for any delays or failures in performance of its
obligations under this Agreement due to the occurrence of a Force Majeure (as
defined below) (“Excusable Delay”). For the purposes of this Agreement, a Force
Majeure shall mean acts of God; fire; earthquake; flood; hurricane; war or
insurrections; terrorism; any legislation, act, order, directive, or regulation
of any government or governmental body affecting Seller or the Aircraft; labour
strikes, lock-outs or work slowdown from Seller’s unionized employees; delay or
failure of carriers, subcontractors or suppliers; or any other cause beyond
Seller’s reasonable control or without Seller’s negligence that would
significantly delay or prohibits performance hereunder.

8.2 In the event of any Excusable Delay, (a) Seller shall promptly notify Buyer
in writing describing with reasonable detail the Force Majeure event that is the
cause of the Excusable Delay and the expected impact on Seller’s contractual
performance and (b) the time required for the performance of any obligation in
this Agreement shall be extended for a period equal to the period during which
any such cause and the effects thereof persist; provided, that, notwithstanding
the foregoing, Seller shall use its reasonable commercial efforts to promptly
eliminate the effect of such Excusable Delay.

8.3 In the event Seller fails to present the Aircraft to Buyer for inspection
and flight testing within one hundred (100) days after the expiry of the
Delivery Period due to an Excusable Delay, Buyer shall have the right at any
time thereafter to terminate this Agreement by written notice to Seller. Seller
shall have the right to terminate this Agreement by written notice to Buyer in
the event the Aircraft is not presented to Buyer for inspection and flight
testing within three hundred (300) days after the expiry of the Delivery Period
due to an Excusable Delay. Within five (5) business days after the receipt by
the party of the other party’s termination notice, Seller shall, subject to
Article 12.3, promptly refund to Buyer all sums Seller has previously received
from Buyer pursuant to this Agreement, with interest accrued from the date
Seller received each amount from Buyer up to and including the date repaid to
Buyer (together with interest) at the rate equal to the one-year LIBOR rate in
effect on the date each payment was received by Seller, as published in the
“Money Rates” section of The Wall Street



--------------------------------------------------------------------------------

AIRCRAFT PURCHASE AGREEMENT

 

Journal and calculated pursuant to the Interest Rate Calculation defined in
Article 7.1, and such reimbursement shall constitute Seller’s sole obligation
and liability and Buyer’s sole right and remedy for such Excusable Delay and
such termination.

8.4 In the event the Aircraft is not ready for Buyer’s inspection and flight
testing within thirty (30) days after the end of the Delivery Period set forth
in Article 2.2 for reasons of “Non-Excusable Delay,” which shall be defined as
(i) any delay other than an Excusable Delay; or (ii) a delay caused by Buyer,
Seller shall pay, as a credit against the balance of the Purchase Price due
pursuant to Article 2.1, to Buyer, as liquidated damages, but not as penalty, an
amount equal to $6,000 USD per day of Non-Excusable Delay starting from the 31st
day of Non-Excusable Delay after the end of the Delivery Period until the
earlier of (a) the Inspection Availability Date (as defined in Article 5.1(c)),
provided that, when presented to Buyer for inspection, the Aircraft is in
material and substantial compliance with the Specification, including the
Completion Work, and in the event the Aircraft is not in material and
substantial compliance when presented to Buyer for inspection, the liquidated
damages shall continue to accrue until the Aircraft is in material and
substantial compliance with the Specification, including the Completion Work; or
(b) the elapse of 150 days of Non-Excusable Delay (the “LD Period”). The
obligation of Seller to pay the liquidated damages set forth in the prior
sentence is subject to Buyer accepting the Aircraft in accordance with Article
5.3(c) and the maximum amount of liquidated damages payable to Buyer during the
LD Period is $900,000 USD. Buyer agrees that it will not terminate this
Agreement pursuant to Article 9 during the LD Period. In the event the Aircraft
has not been presented to Buyer for inspection and acceptance on or before the
expiry of the LD Period, then Buyer shall have the right, upon expiry of the LD
Period, to terminate this Agreement and in the event Buyer elects to terminate
this Agreement no liquidated damages arising under this Article 8.4 shall be
credited or owed to Buyer but Seller shall, subject to Article 12.3, within five
(5) business days after Seller receives Buyer’s notice of termination, return to
Buyer all amounts previously paid to Seller under this Agreement plus interest
accrued from the date of receipt by Seller of each payment up to and including
the date of refund to Buyer (together with interest) at the rate equal to the
one-year LIBOR rate in effect on the date each payment was received by Seller,
as published in the “Money Rates” section of The Wall Street Journal and
calculated pursuant to the Interest Rate Calculation defined in Article 7.1.
This Article 8.4 constitutes Buyer’s sole right, remedy and recourse and
Seller’s sole obligation and liability to Buyer for a Non-Excusable Delay.

ARTICLE 9. TERMINATION

9.1 Either party may terminate this Agreement before the Delivery Time by
written notice of termination to the other party upon the occurrence of any of
the following events: (i) the other party makes an assignment for the benefit of
creditors, or admits in writing its inability to pay its debts; (ii) a receiver
or trustee is appointed for the other party or for substantially all of such
party’s assets and, if appointed without such party’s consent, such appointment
is not discharged or stayed within 30 days; (iii) proceedings under any law
relating to bankruptcy, insolvency or the reorganization or relief of debtors
are instituted by or against the other party and, if contested by such party,
are not dismissed or stayed within 30 days; or (iv) any writ of attachment or
execution or any similar process is issued or levied against the other party or
any significant part of its property and is not released, stayed, bonded or
vacated within 30 days after its issue or levy.

9.2 Buyer may terminate this Agreement before Delivery Time pursuant to the
terms and subject to the conditions set forth in Article 7.1, Article 7.3,
Article 8.3 and Article 8.4. In all other cases unrelated to the above-mentioned
Articles, Buyer may also terminate this Agreement before the Delivery Time in
the event Seller is in default or breach of any material term or condition of
this Agreement and does not cure such default or breach within forty-five
(45) days after receipt of written notice from Buyer specifying such default or
breach. For the avoidance of doubt, Seller acknowledges and agrees that the cure
period set forth in this Article



--------------------------------------------------------------------------------

AIRCRAFT PURCHASE AGREEMENT

 

9.2 does not apply to a delay in presentation of the Aircraft for inspection
described in Article 8.4 or any periods of time applicable to Seller set forth
in Articles 7.1, 7.3 or 8.3.

9.3 Subject to Article 12.3, upon termination of this Agreement by Buyer
pursuant to and in accordance with Article 9.1 or 9.2, Seller shall refund to
Buyer, within five (5) business days after Seller’s receipt of a notice of
termination from Buyer, all sums Seller has previously received from Buyer
pursuant to this Agreement, with interest accrued from the date Seller received
each such amount from Buyer until the date repaid to Buyer at the rate equal to
the one-year LIBOR rate in effect on the date each payment was received by
Seller, as published in the “Money Rates” section of The Wall Street Journal,
plus one percent (1%), and calculated pursuant to the Interest Rate Calculation
defined in Article 7.1. The return of Buyer’s payments plus interest shall
constitute Buyer’s sole right, remedy and recourse for a termination under this
Agreement and shall be deemed to be Buyer’s liquidated damages for loss of a
bargain and not as a penalty.

9.4 Seller may terminate this Agreement before Delivery Time if Buyer: (a) does
not accept delivery of the Aircraft in accordance with Article 5 or is in
default or breach of any material term or condition of this Agreement (except
for payment obligations that are covered by Article 9.5) and does not cure such
default or breach within 20 days after receipt of written notice from Seller
specifying such default or breach, or (b) is named on any list published by a
governmental body that would prohibit Seller from engaging in transactions with
Buyer or the transaction is otherwise prohibited by law, or if Seller determines
as a result of due diligence that it may not sell the Aircraft to Buyer without
substantial risk of violating the law. In the event of termination under
subclause (b) above, Seller’s termination obligations shall be subject to all
applicable governmental legal requirements.

9.5 Upon (i) termination of this Agreement by Seller pursuant to and in
accordance with this Article 9 or (ii) Buyer’s failure to make any of the
payments provided for in Article 2 on or before the stipulated date or within
three (3) business days of a notice from Seller specifying such failure, all
rights that Buyer may have or may have had in or to this Agreement or the
Aircraft shall be extinguished; and Seller shall be entitled, as its exclusive
remedy, to retain an amount equivalent to (a) eight percent (8%) of the Purchase
Price if the termination occurs prior to the Specification Date; or (b) ten
percent (10%) of the Purchase Price if the termination occurs thereafter, as
liquidated damages for default, and the parties shall thereafter be released
from all further obligations to each other subject to Buyer’s prompt receipt of
all other amounts received by Seller on account of the Purchase Price; provided,
that, in the event Seller seeks to terminate this Agreement pursuant to
subclause (b) of Article 9.4 above, then (x) Seller shall not be entitled to
liquidated damages or any other remedy; (y) Seller shall promptly reimburse
Buyer all amounts received by Seller on account of the Purchase Price; and
(z) this Agreement shall terminate only upon Buyer’s receipt of such amounts.
Buyer agrees that the liquidated damages provided for in this Article 9.5 do not
constitute a penalty and are a reasonable and agreed amount of the anticipated
or actual harm or damages to be suffered by Seller as a result of or in
connection with Buyer’s default.

ARTICLE 10. MISCELLANEOUS

10.1(a) Assignments by Buyer to Select Persons. Upon written notice to Seller,
this Agreement shall be assignable by Buyer in whole or in part to any
subsidiary or other affiliate of Buyer or to any person or entity that is
providing financing to Buyer in connection with Buyer’s acquisition of the
Aircraft; provided, that, in all such cases, Buyer shall remain jointly and
severally liable with the assignee for the fulfillment of all the obligations
under this Agreement; and provided further that the assignee undertakes to
comply with the conditions stipulated in Article 12 below.

(b) Assignments by Buyer to Third Party. Separate and in addition to Buyer’s
rights to assign the Agreement set forth in paragraph (a) of this Article 10.1,
Buyer shall have the rights set forth below.

(i) Exclusivity Period. At any time after the date hereof, Buyer may provide
notice in writing to Seller (“Buyer’s Notice”) indicating that Buyer is
interested in assigning this Agreement. Upon Seller’s receipt of such notice and
for the period of seventy-five (75) business days immediately following the date
of such receipt (the “Exclusivity Period”), Seller shall be the exclusive agent
for the purpose of finding an assignee, which must be an Eligible Assignee, for
the Agreement. During the Exclusivity Period, (A) no broker or other
intermediary shall be involved in the transaction; (B) no advertising or listing
of the opportunity to obtain an assignment of this Agreement shall be made in
the open market by anyone other than Seller; and (C) the opportunity to obtain
an assignment of this Agreement shall not be marketed to a broker or other
intermediary.

(ii) Seller-Marketed Assignment Agreement. In the event Seller finds an Eligible
Assignee prior to the expiration of the Exclusivity Period, Seller shall provide
prompt written notice to Buyer of the terms and conditions of the proposed
assignment (including whether such assignment would give rise to Buyer’s
obligation to reimburse any territorial commission pursuant to Article
10.1(b)(iv) below), and Buyer shall have the right, in its sole discretion, to
accept or reject such proposed assignment. In the event Buyer agrees to the
assignment, Buyer and such Eligible Assignee shall execute and deliver an
assignment agreement satisfying the Assignment Conditions, and together
therewith Seller shall execute an acknowledgement and consent of same, such
assignment agreement and acknowledgement and consent to be in a form reasonably
satisfactory to all parties. Such assignment agreement shall be deemed a
“Seller-Marketed Assignment Agreement” if (A) it is executed prior to the
expiration of the Exclusivity Period or (B) all of the following conditions are
met: (1) Seller notifies Buyer in writing of the potential assignment agreement
prior to the expiration of

the Exclusivity Period; (2) Seller provides Buyer a copy of a letter of intent
regarding such potential assignment duly executed by

the potential assignee prior to the expiration of the Exclusivity Period;
(3) Seller demonstrates that Seller and the potential assignee were in active
negotiations to conclude the Assignment Agreement on and before the date the
Exclusivity Period expires; and (4) the Assignment Agreement is duly executed by
Seller and the potential assignee within thirty (30) calendar days after the
expiration of the Exclusivity Period.



--------------------------------------------------------------------------------

AIRCRAFT PURCHASE AGREEMENT

 

(iii) Buyer-Marketed Assignment Agreement. In the event a binding assignment
agreement satisfying the Assignment Conditions is not executed between an
Eligible Assignee and Buyer prior to expiration of the Exclusivity Period, Buyer
shall have the right thereafter to assign this Agreement to any Eligible
Assignee of its choosing. Buyer and such Eligible Assignee shall execute and
deliver an assignment agreement satisfying the Assignment Conditions, and
together therewith Seller shall execute an acknowledgement and consent of same,
such assignment agreement and acknowledgement and consent to be in a form
reasonably satisfactory to all parties. Any such assignment agreement, provided
that it does not qualify as a Seller-Marketed Assignment Agreement, shall be
deemed a “Buyer-Marketed Assignment Agreement.” An “Assignment Agreement” shall
mean a Buyer-Marketed Assignment Agreement or a Seller-Marketed Assignment
Agreement, as the case may be, and an “Assignee” shall mean the assignee
pursuant to such Assignment Agreement.

(iv) Territorial Commissions. Buyer shall be obligated to reimburse Seller for
any territorial commissions that become due and payable by Seller to a sales
agent pursuant to a binding contractual obligation as a result of executing an
Assignment Agreement; provided that the foregoing reimbursement obligation is
qualified by and conditioned upon the following:

(A) notwithstanding anything to the contrary, Buyer’s obligations in this
Article 10.1(b)(iv) shall not apply to any assignment to an assignee that is
(1) an affiliate or in any way related to Bombardier; or (2) organized under the
laws of, or domiciled in, any state of the United States or the District of
Columbia;

(B) as a condition precedent to such reimbursement obligation, Seller shall have
complied with the following procedure: (1) at the time Seller provides written
notice to Buyer pursuant to the first sentence of Article 10.1(b)(ii) or
promptly after receiving written notification from Buyer identifying the
Eligible Assignee that Buyer has found in accordance with Article 10.1(b)(iii),
as the case may be, a corporate officer of Seller shall, upon Buyer’s written
request, have certified to Buyer in writing the amount of the commission
applicable in the event the assignment is completed and the date such commission
is due and payable; and (2) in the event Buyer elects to proceed with such
assignment, then, at or before the execution of an Assignment Agreement and upon
Buyer’s written request, Seller shall have provided Buyer a written confirmation
signed by Seller’s independent auditor confirming (x) Seller’s obligation to pay
such territorial commission and the amount of such commission and (y) the date
on which such commission is due and payable;

(C) Buyer shall be responsible only for paying the lesser of the commission
amount represented as being payable by (1) Seller’s corporate officer or
(2) Seller’s independent auditor; and

(D) any commission amount to be reimbursed by Buyer hereunder shall be paid to
Seller on the later of (1) the date on which Seller is obligated to pay the
commission to the sales agent; or (2) at the time the Adjusted Gain Amount
becomes payable to Buyer in accordance with Article 10.1(b)(v)(G), with Seller
entitled to set-off the amount of such commission payable by Buyer against



--------------------------------------------------------------------------------

AIRCRAFT PURCHASE AGREEMENT

the Adjusted Gain Amount payable to Buyer; provided that in any event, such
commission shall be reimbursed by Buyer no later than the Delivery Time.

(v) Order of Payments. In the event an Assignment Agreement is duly executed,
each payment (each, a “Payment”) actually made by the Assignee pursuant to such
agreement shall initially be retained by the Seller and applied and distributed
in the following manner:

(A) first, to refund to Buyer all amounts previously paid by Buyer to Seller
pursuant to this Agreement, until such amounts have been refunded in full;

(B) second, if any balance is left, to pay Buyer’s Capital Costs, until such
amounts have been paid in full;

(C) third, to pay Buyer its portion of the Adjusted Gain Amount, if any, which
shall be equal to (1) 50% of any Adjusted Gain Amount in the event a
Seller-Marketed Assignment Agreement is duly executed or (2) 75% of any Adjusted
Gain Amount in the event a Buyer-Marketed Assignment Agreement is duly executed;
and

(D) fourth, to pay Seller its portion of the Adjusted Gain Amount, if any, which
shall be equal to (1) 50% of any Adjusted Gain Amount in the event a
Seller-Marketed Assignment Agreement is duly executed or (2) 25% of any Adjusted
Gain Amount in the event a Buyer-Marketed Assignment Agreement is duly executed.

Notwithstanding anything herein to the contrary, the following conditions shall
apply:

(E) any amount that is payable to Buyer pursuant to the foregoing Article
10.1(b)(v)(A) shall be paid to Buyer immediately upon receipt of such amounts by
Seller from Assignee;

(F) any amount that is payable to Buyer pursuant to the foregoing Article
10.1(b)(v)(B) shall be paid to Buyer (1) immediately upon receipt of such
amounts by Seller from Assignee if such amount is not refundable to Assignee
under the terms of the Assignment Agreement or (2) at Delivery Time if such
amount is refundable to Assignee under the terms of the Assignment Agreement;
and

(G) any amount that is payable to Buyer pursuant to the foregoing Article
10.1(b)(v)(C) shall be paid to Buyer (1) upon the latest to occur of the
following in the event such Adjusted Gain Amount is not refundable to Assignee
under the terms of the Assignment Agreement: (x) the certificate of
airworthiness for the Green Aircraft has been issued; or (y) upon receipt of
such amounts by Seller from Assignee, or (2) at Delivery Time, if such Adjusted
Gain Amount is refundable to Assignee under the terms of the Assignment
Agreement. In addition, Seller shall pay to Buyer its Additional Capital Costs,
if any, at the time any payments are made to Buyer pursuant to Article
10.1(b)(v)(C); it being



--------------------------------------------------------------------------------

AIRCRAFT PURCHASE AGREEMENT

 

understood that such reimbursement shall not be made from any Payments or affect
the calculation of the Adjusted Gain Amount or Gain Amount.

(vi) Hypothetical Examples. Hypothetical examples illustrating the intended
operation of this Article 10.1(b) are set forth

in Schedule E attached hereto and incorporated herein by reference.

(vii) Definitions. For purposes of this Article 10.1, the following definitions
shall apply:

(A) “Eligible Assignee” shall be a person or entity who is (1) not an aerospace
manufacturing entity that competes with Seller, (2) not a person or entity that
is likely to give rise to an event described in Article 9.4(b), and (3) a person
or entity that, as of the date of the Assignment Agreement, has the ability to
obtain financing on the purchase of the Aircraft from a reputable financial
institution.

(B) “Assignment Conditions,” with respect to a proposed assignment agreement,
shall mean an Assignment Agreement satisfying the following conditions: (1) the
prospective assignee agrees to assume all of Buyer’s obligations and liabilities
under this Agreement as they exist; and (2) the assignment does not increase
Seller’s obligations or liabilities under this Agreement.

(C) “Gain Amount” shall be an amount equal to the U.S. dollar equivalent amount,
if any, by which the total purchase price payable by the Assignee (including any
penalties or interest that may accrue and be payable by Assignee pursuant to
this Agreement or an Assignment Agreement) for the Aircraft (including any and
all amounts payable to obtain the assignment of this Agreement) set forth in the
Assignment Agreement (and any related agreements) exceeds the Purchase Price set
forth in Article 2.1 of this Agreement, after subtracting any Capital Costs
payable pursuant to Article

10.1(b)(v)(B).

(D) “Adjusted Gain Amount” shall be that portion of a Payment deemed to be a
part of the Gain Amount, calculated by multiplying (1) the Gain Amount and
(2) the Percentage.

(E) “Percentage” shall be a percentage resulting from the following calculation:
(1) the amount of the Payment in question divided by (2) the total amount of
Payments to be made by the Assignee pursuant to the Assignment Agreement, after
subtracting any amounts to be paid pursuant to Article 10.1(b)(v)(A) and (B),
multiplied by (3) 100.

(F) “Buyer’s Capital Costs” shall mean the interest amount calculated by
applying a rate of interest equal to 10% per annum to all sums previously paid
by Buyer to Seller pursuant to this Agreement from the date of receipt by Seller
of each payment from Buyer up to and including the date of repayment of such
sums



--------------------------------------------------------------------------------

AIRCRAFT PURCHASE AGREEMENT

 

to Buyer by either Seller or Assignee pursuant to the Assignment Agreement,
together with interest equal to 10% per annum on such Buyer’s Capital Costs from
the date of repayment of such sums to Buyer by either Seller or Assignee
pursuant to the Assignment Agreement up to and including the date on which
Buyer’s Capital Costs is paid to Buyer. The interest amounts shall be calculated
on a daily basis based on a 360-day year. For the avoidance of doubt, assuming
450 days elapse from the date Seller received a payment from Buyer until the
date the payment is refunded to Buyer, Buyer’s Capital Costs would be calculated
by multiplying the amount of the payment by a fraction, the numerator of which
would be 450 and the denominator of which would be 360 and the product of which
would be multiplied by 10%.

(G) “Additional Capital Costs” shall mean the interest amount calculated by
applying a rate of interest equal to 10% per annum to Buyer’s portion of the
Adjusted Gain Amount attributable to any Payment by Assignee to Seller from the
date of such receipt by Seller up to and including the date of payment to Buyer
of such portion of the Adjusted Gain Amount (together with the related
Additional Capital Costs) pursuant to Article 10.1(b)(v)(G). The interest amount
shall be calculated on a daily basis based on a 360-day year. For the avoidance
of doubt, assuming 450 days elapse from the date Seller received a payment from
Assignee until the date Buyer’s portion of the Adjusted Gain Amount attributed
to such Payment is paid to Buyer, Buyer’s Additional Capital Costs would be
calculated by multiplying the amount of the payment by a fraction, the numerator
of which would be 450 and the denominator of which would be 360 and the product
of which would be multiplied by 10%.

(c) Assignments by Seller. Buyer hereby acknowledges that Seller shall have the
right, without Buyer’s consent, to create a security interest or hypothec with
respect to this Agreement or to assign or transfer this Agreement or any of its
rights under this Agreement to any financial institution or to a wholly owned
subsidiary or affiliate of Seller; provided, that Seller’s assignment to a
financial institution or creation of a security interest or hypothec shall be
solely for the purpose of securing financing, Seller shall remain jointly and
severally liable for the fulfillment of all of the obligations under this
Agreement; and provided further that any such assignment or creation of a
security interest or hypothec shall not increase Buyer’s obligations or
liabilities under this Agreement.

(d) Assignments After Delivery Time. Notwithstanding anything herein to the
contrary, the Seller and Buyer acknowledge and agree that, upon and following
the Delivery Time, the above provisions of this Article shall cease to apply and
Buyer shall have the right to assign, sell, transfer or otherwise dispose of the
Aircraft without any restrictions.

10.2 Any notice to be given pursuant to this Agreement shall be sent by express
delivery service, electronic mail or facsimile transmission to the party to
which said notice is to be given at its physical address, electronic mail
address, or facsimile number as shown on the signature page hereof unless such
address is changed by notice given to the other party in accordance herewith. A
notice shall be deemed given when received. Notwithstanding the foregoing, any
notice of a breach from one party or any notice of termination by one party
shall be, if sent by electronic mail or facsimile transmission, followed by
delivery via express delivery service.

10.3 Seller hereby represents, warrants and guarantees to Buyer that (i) it is a
corporation duly organized and validly existing under the laws of Canada and has
the power and authority to enter into this Agreement and to perform the
transactions contemplated hereby, (ii) the execution, delivery and performance
of this Agreement has been duly authorized by all necessary actions of Seller,
(iii) the person signing this Agreement for Seller has been duly authorized to
execute this Agreement for and on behalf of Seller, and (iv) assuming due
execution and delivery hereof by Buyer, this Agreement constitutes a legal,
valid and binding obligation of Seller enforceable against it in accordance with
its terms.

10.4 Buyer hereby represents, warrants and guarantees to Seller that (i) it is a
corporation duly organized and validly existing under the laws of Delaware and
has the power and authority to enter into this Agreement and to perform the
transactions contemplated hereby, (ii) the execution, delivery and performance
of this Agreement has been duly authorized by all necessary actions of Buyer,
(iii) the person signing this Agreement for Buyer has been duly authorized to
execute this Agreement for and on behalf of Buyer, and (iv) assuming the
execution and delivery hereof by Seller, this Agreement constitutes a legal,
valid and binding obligation of Buyer enforceable against it in accordance with
its terms.

10.5 This Agreement shall inure to the benefit of and be binding upon each of
Seller and Buyer and their respective successors and permitted assigns.

10.6 This Agreement and the matters referred to herein constitute the entire
agreement between Seller and Buyer with respect to or in connection with the
subject matter hereof and supercede and cancel all prior representations,
alleged warranties, statements, negotiations, drafts, undertakings, letters,
acceptances, agreements, understandings, contracts, communications, whether oral
or written (including, without limitation, that certain Letter of Intent dated
October 20, 2006, as amended). This Agreement may only be amended or changed by
a written instrument signed by both parties. In the event of any inconsistencies
between this Agreement, any addendum, the Specification, the Schedules or other
annexes stated to be part of this Agreement, the order of precedence shall be:
any addendum, this Agreement, the Specification and other Schedules or annexes.

10.7 If any of the provisions of this Agreement are for any reason declared by
judgement of a court of competent jurisdiction to be unenforceable or
ineffective, those provisions shall be deemed severable from the other
provisions of this Agreement and the remainder of this Agreement shall remain in
full force and effect.

10.8 Each party hereto shall, at its own expense (except as otherwise provided
herein), reasonably cooperate and take such other actions and execute and
deliver such documents as may be reasonably necessary to effectuate the purpose
of this Agreement, including, without limitation, documents necessary to obtain
financing in connection with Buyer’s acquisition of the Aircraft.

10.9 This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original, and all of which together shall constitute
one and the same document. This Agreement may be executed by facsimile
signatures.

ARTICLE 11. CONFIDENTIALITY

11.1 This Agreement is confidential between the parties and shall not, without
the prior written consent of the other party, be disclosed by either party in
whole or in part to anyone except to assignees or transferees per the provisions
of Article 10.1 or as may be necessary for either party to carry out its
obligations under this Agreement. Notwithstanding the foregoing, each party may
disclose this Agreement or any term hereof (a) to a court of competent
jurisdiction or other local, state, provincial, federal or national governmental
authority in connection with legal proceedings to enforce the Agreement or as
otherwise required by applicable law or (b) on a “need-to-know” basis, and
subject to the obligation to maintain confidential, to its officers, employees,
legal counsel, accountants, banks and other financing sources and their
advisors.

ARTICLE 12. CAPE TOWN REGISTRATION

12.1 Subject to Article 2.3, Buyer will not register, consent to, or allow any
third party to register any international interest or prospective international
interest under the “Convention on International Interests in Mobile Equipment”
(“Cape Town Convention”) with respect to the airframe or the engines on the
Aircraft until such time as title to the Aircraft has been transferred from
Seller to Buyer.

12.2 Seller represents that it is an entity properly registered under the Cape
Town Convention registry. Upon written request from Buyer, Seller will, at
Delivery Time, provide its consent to the registration of an international
interest evidencing the transfer of title to the Aircraft to Buyer, provided all
amounts due to Seller under the Agreement have been paid in full. Buyer shall be
responsible for all registration and search costs.

12.3 In the event of termination of this Agreement for any reason whatsoever,
any reimbursement to be made to Buyer shall be conditional upon Buyer
discharging or causing the discharge of any registration created by or through
Buyer or by persons claiming by or through Buyer. Upon request, Buyer shall
provide Seller with



--------------------------------------------------------------------------------

AIRCRAFT PURCHASE AGREEMENT

 

sufficient evidence to satisfy Seller that any such registrations have been
discharged. Notwithstanding the foregoing, if Seller commences court proceedings
to obtain the discharge of any such registrations created in contravention of
this Article 12, Seller shall be entitled to recover against Buyer any and all
reasonable costs, fees and expenses (including reasonable attorney’s fees)
incurred by Seller to obtain such discharge and Buyer shall also be liable for
any and all damages suffered by Seller as a result of Buyer’s breach of its
obligations under this Article 12. Seller shall be entitled to set-off such
costs, fees, expenses and damages against any reimbursement to be made to Buyer
under this Agreement.

ARTICLE 13. CREDIT MEMORANDUM

13.1 At Delivery Time, Seller shall provide to Buyer a credit memorandum in the
amount of US$150,000 which may be used to purchase any products, services,
training or spare parts offered by Seller or its affiliates to buyers of
Seller’s aircraft, within forty-eight (48) months following Delivery Time. Such
credit memorandum has no cash value, is provided for the sole benefit of Buyer
and is not assignable or transferable, except as provided for in Article 10.1.

ARTICLE 14. ALERT SERVICE BULLETINS

14.1 At Delivery Time, all airworthiness directives applicable to the Aircraft
(excluding the engines) and issued by Transport Canada or the FAA before
Delivery Time and all Alert Service Bulletins applicable to the Aircraft issued
by Seller before Delivery Time shall be fully complied with. In the event Seller
cannot satisfy such requirement before Delivery Time without adversely impacting
the Delivery Period, then the parties agree that such requirement shall be
satisfied at a place and time mutually acceptable to both parties following
Delivery Time, being understood that Seller shall not be responsible for the
cost of transportation of the Aircraft or Aircraft downtime.

ARTICLE 15. ACCELERATED DELIVERIES

15.1 In the event Seller, for any reason, is able to offer to Buyer a Bombardier
Global Express XRS aircraft with a scheduled presentation date for inspection
before the Delivery Period set forth in Article 2.2 consistent with Seller’s
contractual obligations to other customers in effect on the date of this
Agreement and Seller does not require such aircraft, acting in good faith, for
management of its production schedule and completion skyline with existing
customers (it being understood that no customer having executed a purchase
agreement with Seller after the Buyer has executed this Agreement will be
allowed to move ahead of the Buyer once the Buyer has signed the specification
for the Completion Work), or for use in the corporate fleet of Bombardier Inc.
or its subsidiaries or affiliates (an “Earlier Aircraft”), Seller shall offer in
writing to Buyer (the “Move-Up Option Notice”) the option to purchase such
Earlier Aircraft in lieu of the Aircraft (the “Move-Up Option”). Seller’s
obligation set forth in the preceding sentence extends not only to Global
Express XRS aircraft currently in production as of the date of this Agreement,
but also to places in Seller’s production line that become available after the
date of this Agreement and that are used by Seller to manufacture a Global
Express XRS aircraft consistent with Seller’s obligations to other customers in
effect on the date of this Agreement.

15.2 The Move-Up Option Notice shall set forth the delivery period during which
the Earlier Aircraft will be presented for inspection, the specification date
for the Earlier Aircraft to the extent the specification date is not finalized,
and all relevant details regarding the specification completion status of the
Earlier Aircraft, whether finalized or in-process. To exercise a Move-Up Option,
Buyer must, within three (3) business days of receipt of the applicable Move-Up
Option Notice (the “Option Period”), notify Seller in writing of its exercise of
such option, subject to the parties’ agreement on the conditions set forth in
Article 15.4 below and payment of the



--------------------------------------------------------------------------------

AIRCRAFT PURCHASE AGREEMENT

 

Move-Up Fee set forth in Article 15.3 below. If Buyer does not provide such
written notice of exercise to Seller within the Option Period, or if Buyer
declines to exercise the Move-Up Option, then the Move-Up Option solely with
respect to that particular Earlier Aircraft shall become null and void and this
Agreement shall remain in full force and effect.

15.3 If Buyer exercises a Move-Up Option, then Buyer shall, within three
(3) business days after agreement on the conditions set forth in Article 15.4
below, pay to Seller an amount (the “Move-Up Fee”) equal to US $6,000 per day
for each day between (a) the last day set forth in the delivery period for the
Earlier Aircraft; and (b) the first day of the Delivery Period set forth in
Article 2.2; provided, that in no event shall the Move-Up Fee exceed US
$1,800,000. If Buyer exercises a Move-Up Option, then all sums paid by Buyer to
Seller prior to such exercise shall be credited by Seller toward Buyer’s
purchase of the Earlier Aircraft. Upon the parties’ execution of the amendment
to this Agreement described in Article 15.4 and Buyer’s payment of the Move-Up
Fee, Buyer’s obligation to purchase and take delivery of the Aircraft shall
automatically extinguish. Prior to these conditions being met, this Agreement
shall remain in full force and effect between the parties.

15.4 Following exercise of the Move-Up Option, the parties shall execute an
amendment to this Agreement modifying the Specification Date, the payment
schedule specified in Article 2.1, the Delivery Period specified in Article 2.2
and any term requiring amendment as a result of the exercise of the Move-Up
Option. When the completion specification for the Earlier Aircraft has been
finalized prior to the exercise of the Move-Up Option and such specification is
different from the Completion Work for the Aircraft, Buyer and Seller shall
further amend this Agreement to incorporate the Earlier Aircraft specification
together with any adjustments in the Purchase Price as a result thereof, taking
into account, if applicable, any cost related to the Completion Work for the
Aircraft that Seller may be unable to recover or allocate to the Earlier
Aircraft. Unless otherwise mutually agreed in writing by the parties, the other
terms of this Agreement shall continue in full force and effect. If the parties
do not execute an amendment to this Agreement within five (5) days of the
exercise of the Move-Up Option, then the Move-Up Option for that particular
Earlier Aircraft shall become null and void and this Agreement, unamended, shall
remain in full force and effect.

 

BOMBARDIER INC.

  MICROSTRATEGY INCORPORATED Côte-Vertu Road West  

Address  1861 International Drive

Dorval, Québec H4S 1Y9 Canada                   McLean, Virginia, 22102
Telephone: (514) 855-5000   Telephone: (703) 848-8600 Facsimile: (514) 855-7806
  Facsimile: (703) 873-1167

BY: /s/ FRANK ERCOLANESE

 

BY: /s/ ARTHUR S. LOCKE, III

TITLE: Vice President of Contracts   TITLE: VP & CFO DATE: January 31, 2007  
DATE: January 31, 2007



--------------------------------------------------------------------------------

ADDENDUM TO AIRCRAFT PURCHASE AGREEMENT

by and between

BOMBARDIER INC. and MICROSTRATEGY INCORPORATED

Dated JANUARY 31, 2007

SCHEDULE “A” BASELINE AIRCRAFT SPECIFICATION & CUSTOMER SUPPORT SERVICES MANUAL
IS HEREBY AMENDED AS FOLLOWS:

1. In Article 1, of Schedule “A”, delete the third and fourth paragraph and
replace with the following:

“The Aircraft may be subject to changes during the course of the design,
manufacture and certification process as the result of any legislation, act,
order, directive or regulation, or any interpretation thereof, of or by any
government or governmental body. If such changes take place and apply to all
aircraft in general or to all aircraft of the same category as the Aircraft and
are effective after the date of the Agreement but before Delivery Time, Buyer
and Seller shall share Seller’s costs (including recurring and non-recurring
provided that, for greater certainty, the non-recurring costs to be shared in
accordance with this Section will be Buyer’s prorated portion of the total
non-recurring costs incurred by Seller) for such changes on a 50%/50% basis up
to a maximum amount of USD $2,000,000 (USD $1,000,000 for each party). If
Seller’s total costs for such changes exceed USD $2,000,000 and none of the
parties want to assume the costs in excess of USD $2,000,000, then either party
may have the right to terminate this Agreement by providing the other party with
written notification of such termination and Seller’s sole obligation and
liability shall be to return to Buyer, within ten (10) business days of such
termination, all amounts received pursuant to Article 2.1 plus interest accrued
from the date of receipt by Seller of each payment to the date of refund to
Buyer at the rate equivalent to the one year LIBOR rate, as of the reimbursement
date, as published in “Money Rates” section of The Wall Street Journal. Such
reimbursements shall constitute Buyer’s sole right, remedy and recourse and
Seller’s sole obligation and liability to Buyer. If the incorporation of such
changes causes a delay to the delivery of the Aircraft, then that delay shall be
deemed an Excusable Delay under the Agreement.”

2. In Article 4, of Schedule “A”, at the end of the last paragraph delete “91”
and replace with the following”

“135 for operations as described in the “Certification” section of Schedule
“A-1”.

3. In Article 14, of Schedule “A”:

Flight Operations Support

(a) In sub-section ii): delete “14” and replace with “20”.

(b) In the last paragraph: delete “14” and replace with “20”.

 



--------------------------------------------------------------------------------

Training

(a) At the end of the first sentence delete “courses” and replace with “course”

(b) Delete “A Type-Rating Course for four (4) qualified pilots;”

(c) Delete “Operational training for four (4) qualified pilots on the use of the
Head-up Flight Display System and the Bombardier Enhanced Vision System;”

(d) Delete “A Ground Maintenance training program for two (2) mechanics; and”

MedAire Program

Delete “one year” and replace with “two years”

4. In Article 15, of Schedule “A”,

(a) In Article 15.8, second line, replace “which” by “that”.

(b) In Article 15.11 delete the paragraph and replace with the following:

“Buyer shall maintain reasonably complete records of operations and maintenance
of the Aircraft consistent with the applicable laws of the country of
registration and shall make such records available to Seller as Seller may
reasonably require for the purpose of this Warranty. If Buyer fails to maintain
those records in all material respects, Seller shall be relived of its Warranty
obligation.

5. In Article 16, of Schedule “A”,

(a) In the first paragraph, line three, add “sale or offer for sale” after
“use”.

(b) In subsection iii), add “at Seller’s sole cost and expense” after “Seller”.

(c) In subsection iv), after “does not” add “take any action a reasonable entity
would otherwise refrain from taking, or omit to take any action a reasonable
entity would otherwise take, that would”.

(d) In the second paragraph, second (2nd) line delete the word “liability”.

(e) In the third paragraph, second (2nd) line delete the words “solely and
directly”.

(f) In the fourth paragraph, second (2nd) and third (3rd) line delete the words
“its reasonable”.

(g) In the fourth paragraph sub-section ii), add “; provided, that such
modification or replacement shall not diminish the value or restrict the
operation of the Aircraft” after “non-infringing”.

 



--------------------------------------------------------------------------------

LOGO [g34176page01.jpg]

 

SCHEDULE “A”

BASELINE AIRCRAFT SPECIFICATION

&

CUSTOMER SUPPORT SERVICES

Date: February 2006, Revision 5 Effectivity: s/n A10-216-9282 and subs



--------------------------------------------------------------------------------

LOGO [g34176page02.jpg]

 

SCHEDULE “A”

1. INTRODUCTION

This document describes the Aircraft, including its power plant, systems and
equipment.

Also included are descriptions of Seller’s Customer Support services that are
provided to the Buyer as part of the sale of the Aircraft, including warranty,
technical publications, crew training and the maintenance management system.

The Aircraft may be subject to change during the course of the design,
manufacture and certification process or as the result of any legislation, act,
order, directive or regulation, or any interpretation thereof, of or by any
government or governmental body.

If such change takes place and applies to all aircraft in general or to all
aircraft of the same category as the Aircraft and are effective after the date
of the Agreement but before Delivery Time, Buyer shall pay Seller’s reasonable
cost for such change. If the incorporation of such changes delays the delivery
of the Aircraft, that delay shall be an Excusable Delay under the Agreement.

This document is published for the purpose of providing general information on
the standard baseline Aircraft configuration. No option, foreign certification
requirement or Aircraft customization is included or accounted for.

2. GENERAL DESCRIPTION

Accommodation

Crew (minimum) 2

Passengers (typical/maximum) 8/19

Engines

Number 2

Make/model BR710A2-20

Thrust 14,750 lb. 65.6 kN

Maintenance Program Task oriented

Flat rated to ISA +20°C

Auxiliary Power Unit

Make/model Honeywell RE220[GX]

Maximum operational altitude 45,000 ft 13,716 m

Pressurization

Maximum differential 10.32 psi .72 kg/cm2

Emergency relief 10.62 psi .74 kg/cm2

Maximum altitude with sea 30,125 ft 9,182 m

level cabin pressure

Equivalent cabin altitude at 4,500 ft 1,371 m

45,000 ft altitude

Exterior Dimensions

Length 99.4 ft 30.3 m

Height 25.5 ft 7.7 m

Wingspan 94.0 ft 28.6 m

Basic wing reference area 1,022 ft2 94.9 m2

Sweep (@ 25% chord line) 35 degrees

Wing aspect ratio 8.04

Fuselage maximum diameter 8.8 ft 2.7 m

Wheel track 13.33 ft 4.06 m

Wheelbase 42.83 ft 13.05 m

Min. pavement width, 180° turn 68 ft 20.7 m

Hydraulic Systems

Number of independent systems 3

Number of independent pumps 7

System pressure 3,000 psi 20.68 MPa

Fluid Phosphate ester

Type IV low density

Electrical Power Systems

Number of AC generators 6

Location and capacity L/H engine: 2 @ 40 kVA

R/H engine: 2 @ 40 kVA

APU: 40/45 kVA / RAT: 9 kVA

Transformer rectifier units (4) 150 amp units

Fuel Capacity

Wing, fuselage and tail tanks 6,663 US Gal. 25,222 l

+0% -1%

Design limit load factor –1.0g to +2.5 g

Noise (EPNdB) (1) GX XRS (Part 36, Stage 3)

Fly over 83.4 (89)

Approach 89.8 (98)

Lateral 88.4 (94)

Interior Dimensions

Customizable cabin length 48.35 ft 14.7 m

Cabin width centerline 8.17 ft 2.49 m

Cabin width floor line 6.92 ft 2.11 m

Maximum height 6.25 ft 1.91 m

Floor area 335 sq. ft 31.1 m2

Cabin volume excluding cockpit 2,140 cu ft 60.6 m3

Passenger door: height 6.17 ft 1.88 m

width 3.0 ft 0.91 m

height to sill 5.3 ft 1.63 m

Baggage door: height 2.75 ft 0.84 m

width 3.58 ft 1.09 m

height to sill 6.58 ft 2.01 m

Aft storage volume 195 cu ft 5.52 m3

(1)

 

Complies with Chapter 4 per International Civil Aviation Organization Annex 16
Volume 1, Amendment 7.

Date: February 2006, Revision 5 Effectivity: s/n A10-216-9282 and subs

Page 1



--------------------------------------------------------------------------------

LOGO [g34176page03.jpg]

 

SCHEDULE “A”

Weights

A. Maximum ramp weight 98,250 lb. 44,565 kg

B. Maximum gross takeoff weight 98,000 lb. 44,452 kg

C. Operations at a reduced MGTOW(1) 75,000 lb. 34,019 kg

D. Maximum landing weight 78,600 lb. 35,652 kg

E. Maximum zero fuel weight 56,000 lb. 25,401 kg

F. Basic Operating Weight (2) 51,210 lb. 23,228 kg

G. Maximum fuel weight 44,975 lb. 20,400 kg

Maximum payload (E-F) 4,800 lb. 2,177 kg

Payload with maximum fuel (A-F-G) 2,075 lb. 941 kg

Fuel with maximum payload (A-E) 42,250 lb. 19,164 kg

NBAA IFR fuel reserve (8 pax) 3,100 lb. 1,406 kg

(1) Based on the installation of Service Bulletin 700-11-018 Operations at
Airports with Maximum Weight Restrictions. (2) Based on a Manufacturer’s Weight
Empty of 49,460 lbs (22,434 kg) ±1%, when completed in accordance with the
specifications contained in this Schedule A, and operating items of 1,750 lbs
(794 kg).

Date: February 2006, Revision 5 Effectivity: s/n A10-216-9282 and subs

Page 2



--------------------------------------------------------------------------------

LOGO [g34176page04.jpg]

 

SCHEDULE “A”

3. PERFORMANCE

Take-off (SL, ISA, Maximum Take-Off Weight)

Take-off distance(1) 6,190 ft 1,887 m

Rotation speed – VR 128 kts

Cruise Performance

Specific Air Range (SAR) at 163 nm per 1,000 lbs (665 km /

Mach 0.85(2)(3) 1,000 kg) of fuel burned ± 3%

Landing (SL, Maximum Landing Weight)

Landing distance(1) 2,670 ft 814 m

Approach speed – VRef 128 kts

Cruise

High speed(4) M 0.89 513 kts ± 3.0%

Normal speed M 0.85 488 kts

Long range speed M 0.82 469 kts

Maximum operating altitude 51,000 ft 15,545 m

Initial cruise altitude after 41,000 ft 12,497 m

MTOW departure

Conditions

All performance is based on a new Aircraft certified in accordance with
Section 4.0, and operated in International Standard Atmosphere (ISA) conditions.

(1) Takeoff and landing performances are based on a hard, dry and level runway,
zero wind and the most favorable use of brakes, flaps, spoilers and landing
gear. Takeoff distances are without allowance for cabin pressurization, air
conditioning and ice protection. Thrust reversers are not used.

(2) SAR at a weight of 70,000 lbs (31,752 kg) and at an altitude of 45,000 ft
(13,716 m). Allowances are made for normal engine bleed air requirements for
cabin pressurization and air conditioning (APU off). The center of gravity
location is assumed to be at 33% Mean Aerodynamic Chord (MAC). The performance
is based on the use of fuel with an average lower heating value of 18,550 BTU/lb
(43,147 MJ / kg) and a density of 6.75 lbs / US gallon (0.808 kg / liter).

(3) A nominal SAR of 163 nm per 1,000 lbs (665 km / 1,000 kg) of fuel burned as
described in Section 3 provides a fuel consumption consistent with a range of
6,150 nm (11,397 km) at Mach 0.85 under the following assumptions: take-off
weight not limited by airport conditions; NBAA mission profile format with IFR
fuel reserves; the conditions listed in (2) above; long range climb and descent
profiles; no allowance made for maneuver, wind or ice protection; nominal
weights per Section 2; a payload of 1,600 lbs (726 kg)—assumed to be equivalent
to 8 passengers.

(4) Maximum Cruise Speed at a weight of 83,315 lb (37,791 kg), an altitude of
35,000 ft (10,668 m), and in zero wind conditions.

4. CERTIFICATION

The Aircraft shall be certified to the requirements as defined in the following
Type Certificate Data Sheets (TCDS):

Transport Canada (TC) TCDS A-177,

United States of America Federal Aviation Administration (FAA) TCDS T00003NY,

European Aviation Safety Agency (EASA), TCDS IM.A.009,

Joint Aviation Authority (JAA), TCDS JAA/25/99-020. The Aircraft is certified
for operations in day and night, under VFR and IFR conditions, is RVSM/DRVSM
compliant and is approved for operations to Category II minima.

The Aircraft is certified for operations at a maximum airport pressure altitude
of 13,700 feet (4,176 m) for takeoff and landing. The pressurization system is
certificated for operations to a maximum pressure altitude of 51,000 ft (15,545
m).

The Aircraft and its installed equipment (excluding cabin systems) are certified
to operate at sea level ambient temperatures from -30C (-22ºF) to +50C (+122ºF).

Cabin functions controlled through the Cabin Electronic System will operate in
cabin ambient temperatures greater than -15C (+5F). Minimum cabin lighting is
available throughout the aircraft’s temperature envelope.

Unless otherwise agreed to between Seller and Buyer, Seller will provide Buyer
with a Transport Canada or FAA Standard Airworthiness Certificate, with all
completion installations approved under a TC Limited Supplemental Type
Certificate or an FAA Supplemental Type Certificate, compliant with Private
category operations per TC CAR 604 or FAA FAR Part 91.

5. EQUIPMENT & FURNISHINGS

Flight Compartment

The flight compartment includes the following equipment and furnishings:

All instruments and control panels,

A pilot and a co-pilot side 8.4” inches (21.3 cm) multifunction touch screen
display, which each serve as an independent Electronic Flight Bag (see
Section 12 for details) and as the Cabin Electronic System flight crew
interface.

Similar 16g seats for the pilot and copilot. Each seat has an inertia reel
control, two (2) inertia reels and five (5) point safety shoulder harnesses, and
a quick release buckle.

The flight crew seats can be adjusted in height, forward and aft. They can also
be adjusted for lumbar support.

A cockpit flight observer seat approved for takeoff and landing is installed.
The cockpit flight observer seat

Date: February 2006, Revision 5 Effectivity: s/n A10-216-9282 and subs

Page 3



--------------------------------------------------------------------------------

LOGO [g34176page05.jpg]

 

SCHEDULE “A”

incorporates recline, height and tracking adjustment capabilities. A safety belt
and shoulder harnesses with a twist release are provided. The flight observer
seat is stowed in the left hand Entrance Enclosure.

The flight observer seat audio panel is located on the center pedestal, with the
audio jack and press to talk buttons located on the right hand side cockpit
bulkhead. EROS MF-10 full-face oxygen masks and Puritan Bennett “Sweep On” 2000
oxygen masks are installed for the pilot and the copilot.

Two (2) rechargeable flashlights Sun filter-type roller screens Writing pad
holders Illuminated approach chart holders

A semi-recessed manuals storage box (in floor)

Pilot and copilot footrests along with heated floor mats located under the pilot
and copilot feet. The pilot and copilot can select and control the footwarmers
from the Electrical Management System Control Display Unit (EMS CDU).

Cockpit amenity holders and miscellaneous storage compartments in the cockpit
side consoles for the stowage of clip boards, charts, etc.

Cabin Compartment

The cabin of the Global Express XRS aircraft is comprised of an entrance area, a
passenger compartment, an aft lavatory and a pressurized aft baggage
compartment.

Entrance Area

The entrance area includes:

A forward lavatory

An entrance enclosure with a coat rod, a 2nd re-fuel and de-fuel panel, and
various equipment and storage compartments.

A crew area:

One (1) single narrow executive seat with recliner style footrest, electric
lumbar, seat pan leveler, berthable/recline and swivel capability and drop down
armrests.

An overhead bin containing all In-Flight Entertainment (see Cabin Electronic
System) equipment along with miscellaneous storage.

The crew area is sized to meet the guidelines established by the FAA within AC
121-31 pertaining to FAR Part 135 crew rest area requirements for flights of up
to 12 hours in duration.

Date: February 2006, Revision 5 Effectivity: s/n A10-216-9282 and subs

Page 4



--------------------------------------------------------------------------------

LOGO [g34176page06.jpg]

 

SCHEDULE “A”

A LH wet Galley with the following equipment: Galley touch screen, microwave
oven, espresso / cappuccino type manual coffee maker on pull out tray, stainless
steel sink with electric solenoid drain, ice and soda can drawers with
associated air chiller, crystal, china and flatware storage, electrical outlet,
water heater, and exhaust fan.

A RH Galley Annex with the following equipment: High-temperature oven and
exhaust fan, china and miscellaneous storage.

An entry area heater and associated fan.

Passenger compartment

The RHS and LHS Forward Cabin includes four (4) single wide seats with recliner
style footrests, electric lumbar, seat pan levelers (LHS and RHS aft seats),
berthable/recline, and swivel capability.

The RHS Mid Cabin seat is a single narrow seat electric lumbarand swivel
capability. The LHS Mid Cabin Conference Group includes two (2) sets of double
seats that provide full forward and aft tracking, with the ability to swivel
each inboard seat.

The LHS Aft Cabin includes two (2) single narrow seats with recliner style
footrests, electric lumbar, seat pan leveler (LHS aft seat), berthable/recline,
and swivel capability.

Aft area

The aft area includes a lavatory, a vanity and an aft wardrobe. It also includes
a baggage compartment complete with a fold-up hang-up bar, a 60 inches (152 cm)
removable hang-up bar, two (2) fold down shelves and miscellaneous storage,
including areas fore and aft of the AC Power Center.

Miscellaneous Equipment

Common keyed locks (16 external door panels)

Gear pin storage (7 inches, 17.8 cm in diameter) on forward face of airstair Aft
equipment bay access ladder External baggage door lock override Catwalk battery
access Aft equipment bay storage box with a maximum weight capacity of 60 lbs
(27.2kg).

Towbar assembly and towbar storage provisions.

Interior Aesthetic Trim and Finish Allowances

Up to two species (types) of hi-gloss veneer on cabinetry shipset (galley,
vanity, enclosures, furniture, magazine racks, tables, cabin ledges, handrails,
bulkheads and doors).

Simple hardwood molding complementing veneer where applicable. A choice of up to
ten (10) Seller selected routered moldings (bullnose) is available where
applicable.

Flat beveled (no etching) Lexan glassware closeout in upper galley area (no
curves or radius).

Plated (24K polished gold, satin antique brass or equivalent) appointments in
the passenger compartment only.

Up to two inlays in tables, bulkheads, galley, vanities and longitudinal cabin
area (dado or sidewall). Plated metal, cross grain veneer, or marquetry to
compliment veneer in cabinetry components, plated metal in dado or sidewall
overlay.

100% wool, 3/8” pile (approximately 95 oz face-weight) machine quality custom
carpet in the cabin compartment (up to three colors, cut, loop, or multi-pattern
design). 100% wool, 5/16” pile (approximately 52 oz face-weight) machine quality
custom carpet on seat bases, dado trim and cockpit floor (up to three colors,
cut, loop, or multi-pattern design).

Common stitched fabric, leather or combination fabric/leather passenger seating
dress covering, selected from a choice of ten (10) Seller provided design
styles. Common stitched fabric or leather divan dress covering, selected from a
choice of four (4) Seller provided design styles.

Up to two types of common stitched fabric, leather, or fabric/leather
combination on lower dado (no box pleating or decorative stitching).

Fabric finished periphery (headliner, PSU, valance, and sidewall overlays).

Fabric interior curtains where applicable, complete with fabric/leather entrance
area acoustic curtain.

Durable grospoint fabric lining in utilitarian area (wardrobes).

Solid surface (Corian, Surell, Avonite, etc.), Aeroquest, or Polystone galley
and lavatory countertops complete with stainless steel sink galley sink and
plated or integrally molded vanity sink as applicable (no granite tile).

One (1) galley tapset, selected from a choice of two (2) Seller provided
designs.

One (1) tapset and one (1) towel bar per lavatory, selected from a choice of
eight (8) Seller provided designs.

SAM latch plated designs, selected from a choice of four (4) Seller provided
designs.

Combination of paint and plastic laminate drawer linings in the galley and
lavatory.

Fabric lined divan armrest drawers.

Standard factory gray cockpit with headliner and cockpit carpet to match
interior aesthetics.

Standard factory baggage finishes.

Exterior Paint

The paint application process is carried out as per Bombardier Aerospace
procedures, in line with the recognized manufacturer and/or industry practices
and certification requirements. The aircraft detailed paint is done in
accordance with the customer-approved drawing.

The following provisions and/or requirements are provided:

The aircraft exterior paint is one (1) color, non-metallic base paint with two
(2) straight stripes shown on the fuselage, nacelles and winglets.

The paint consists of an epoxy primer and a polyurethane high solid coating for
the base color and

Date: February 2006, Revision 5 Effectivity: s/n A10-216-9282 and subs

Page 5



--------------------------------------------------------------------------------

LOGO [g34176page07.jpg]

 

SCHEDULE “A”

conventional coating for the lines, registration and logo. Registration markings
are painted in up to two (2) colors.

The landing gear is retained as received from the factory (painted white).

The main entrance door, the baggage door, edges and frames are painted.

The airstair at the main entrance is painted the same color as the bottom of the
fuselage.

The inside of all service door panels, the inside of all modified fairing and
compartments are painted in the same color as the aircraft fuselage.

The original bright work on the aircraft exterior is highly polished. This
includes:

The leading edges of the vertical stabilizer, wings and winglets, engines (cowl
and pylon) and horizontal stabilizer

Radome, avionics and service doors, including their hinges.

Cabin window surrounds

Baggage door handle

APU access cowling latches and surrounding exhaust area.

An erosion protective plastic is installed over the radome, after paint, and
also on the winglets leading edges and lenses and the horizontal tips.

Exterior markings done by the silk-screen method.

6. CABIN SYSTEMS

Cabin Electronic System

The Cabin Electronic System (CES) provides office and entertainment functions
while integrating the control, display, and maintenance of all interior cabin
systems. Key features include:

Cabin Communication / Office equipment

Satellite communication comprised of two (2) Inmarsat Aero H+ channels plus one
(1) cockpit data channel, one (1) Iridium based communication channel, and two
(2) channels of High Speed Data (HSD) based on the Inmarsat Swift 64 service,
with each channel providing a transfer rate of up to 64 kilobits per second, and
which can combine to provide a maximum of 128 kilobits per second. The Inmarsat
Satcom is certified to Level D for Safety Services.

Two (2) wireless voice access points (aft seat of the RHS Forward Cabin, aft
seat of the LHS Aft Cabin), one wired access point in the crew area, and one
wired voice access point in the cockpit.

Wired Local Area Network (LAN) with RJ-45 outlets at each single seat, and two
outlets each per conference grouping and divan.

Wireless Local Area Network

Passenger address system

Cabin / Lavatory call system

Printer and plain paper facsimile machine

VGA input port at the RHS Mid Cabin workstation.

Cabin Entertainment

Touch screen activated Wireless Passenger Control Units, including two (2) VIP
configured units in the cabin.

Two (2) 21.3 inches (54.1 cm) LCD bulkhead mounted monitors in the passenger
cabin.

One 10.4 inches (26.4 cm) touch screen monitor on the Galley.

One 10.4 inches (26.4 cm) plug-in touch screen monitor in the crew area.

High quality cabin speaker / subwoofer arrangement.

Passenger headphone distribution

Ability to play audio CD / MP3 or audio and video DVD from three (3) dual CD /
DVD players.

In-flight Information System (moving maps with display of own ship position,
etc.) Power distribution

The power distribution system provides both AC and DC power from the cabin
feeds. The system is composed primarily of Power Distribution Equipment (PDE)
units that provide electronic circuit protection controlled and monitored
through the galley and cockpit touch screens.

The cabin power distribution system, which includes the processing cabinets,
various control display devices and the Ethernet network, provides a modular
approach to distributing power through the aircraft cabin, minimizing wiring and
weight.

Transformer Rectifier Units as appropriate to supply DC power to the cabin.

One (1) power converter to provide 115V / 60Hz electrical power to electrical
outlets. Ground fault protected outlets will be located at each single club
grouping (one (1) per grouping), one (1) in the crew area, one (1) at the
workstation, two (2) at the conference grouping, one (1) in each divan end
cabinet, one (1) in the galley, and one (1) in each lavatory.

Cabin systems maintenance and diagnostics

The CES provides a central maintenance function for applicable cabin systems
(CES, water, waste and lighting systems), similar to the maintenance computer
function typically associated with aircraft avionics systems.

This function will provide a variety of maintenance reports such as a high level
basic health status (i.e. normal, inoperable or unavailable) for all integrated
subsystems, detailed fault data report, fault data history, and results of
initiated self test.

Maintenance diagnostic data or reports are provided to the user in plain
English, and can be viewed on the Galley or Cockpit touch screen, downloaded to
a portable processing device such as a laptop computer, or routed to the network
cabin printer to generate a hard copy.

Date: February 2006, Revision 5 Effectivity: s/n A10-216-9282 and subs

Page 6



--------------------------------------------------------------------------------

LOGO [g34176page08.jpg]

 

SCHEDULE “A”

Cabin Lighting System

The lighting system components operate independently of each other. Different
DC, AC, battery buses and emergency lights battery packs supply power to the
system. When cabin power is not available, essential cabin lighting is provided.
Key features include:

Light Emitting Diode (LED) based lighting technology is used throughout the
cabin.

Indirect upwash and downwash lighting uses a combination of White, Amber, White
and Red LED.

Control for local reading lights, and table lights where applicable, is provided
for each individual seat location.

Ordinance signs are installed in the lavatories and the cabin as appropriate to
meet certification requirements

Accent, mirror, and cabinet lights are installed where required.

Dome lights, installed in the baggage headliner, are controlled from the aft
wardrobe or from the external AC ground power panel. Each of these switches
turns on the baggage lights for twenty (20) minutes, after which time they will
automatically turn off.

Emergency lights are powered without any connection to the CES. Emergency lights
include:

Dome lights, located in the entrance area headliner and in the forward and aft
lavatory headliner.

Area lighting in the cabin compartment PSU.

Exit signs are part of the emergency lighting and are located as appropriate to
meet certification requirements.

Floor path markings, located on the inboard faces of seat bases, divan end
cabinets and the galley toe-kick are installed as appropriate to meet
certification requirements.

Potable Water System

The Potable Water System (PWS) is a dual water pump recirculating system. The
PWS provides filtered cold and hot water to the galley and the lavatories. Key
features include:

A single (1) water tank with a capacity of approximately 28.6 USG (108.3 liters)
of usable water.

Single point exterior servicing port with manual backup fill capability at the
water tank.

Water filtration is accomplished by using a high quality ultraviolet and coal
water filter.

The PWS is designed with heaters to avoid freezing in static lines.

Drainage of the gray water lines and the fresh water lines (when purging) is
provided through the heated drain masts.

Waste System

The vacuum waste system is a single waste tank that services a two-toilet system
with one (1) toilet in the forward lavatory and one (1) in the aft lavatory. Key
features include:

Differential pressure, between the inside and outside of the aircraft cabin, is
employed to transport waste from the toilets to the waste tank when the aircraft
is in flight at altitudes above 16,000 feet (4,877 m).

A vacuum generator is used to generate differential pressure for waste transport
when the aircraft is below 16,000 feet (4,877 m) or parked on the ramp.

A single waste tank with a usable capacity of approximately 16 USG (60.6 liters)
is installed in the right aft wing/body faring. The tank assembly contains a
heater blanket to prevent freezing.

A single external service panel is provided on the right aft wing/body faring
for servicing the tank. The external outlet is sized to enable utilization of a
standard airline service cart.

7. STRUCTURAL DESIGN

The Aircraft is a swept-wing monoplane with a pressurized cabin and is capable
of accommodating a pilot, a co-pilot, a third crewmember and up to 19 additional
occupants. The Aircraft structure, in general, is fabricated from aluminum alloy
but also includes alloy steels, stainless steel, titanium and composites.

The Aircraft structure and systems are designed and installed to facilitate
inspection, maintenance and permit ready removal of appropriate items. Parts and
assemblies subject to ready removal from the Aircraft are interchangeable and/or
replaceable from one BD-700-1A10 aircraft to another where Seller considers this
practical.

8. FUSELAGE GROUP

The fuselage consists of nose, center and aft sections joined together. It
incorporates attachments for the tail group, engine support structure, pylons
and nose landing gear. Except for the nose and aft sections, the fuselage
cross-section is a 106-inch diameter circle.

The fuselage is of semi-monocoque construction, utilizing chemically milled
alloy skins with aluminum alloy frames and stringers. Areas adjacent to or
affected by high heat sources are constructed of fire-resistant or fireproof
materials as appropriate.

A radome of composite material and designed for use with a high resolution X
band radar is installed on the fuselage nose. The fuselage is designed for
internal pressurization with the pressure-sealed area extending from the
bulkhead forward of the flight station in the nose to the bulkhead aft of the
cabin, the latter forming the aft face of the baggage compartment.

9. WING GROUP

The wing is a swept unit mounted at the side of the fuselage and incorporates
winglets, ailerons, ground spoilers, multi-function spoilers, inboard, mid and
outboard single slotted Fowler flaps, integral fuel tanks, slat support and
structures for the main landing gear. Access holes and covers are provided in
the wing skin panels to permit access to the wing interior.

The wing is a two-piece unit consisting of spars covered top and bottom with
stiffened skin panels of aluminum alloy. Shear web type ribs carry the air
loads, act as contour support and fuel tank baffles. The tanks are compartmented
and

Date: February 2006, Revision 5 Effectivity: s/n A10-216-9282 and subs

Page 7



--------------------------------------------------------------------------------

LOGO [g34176page09.jpg]

 

SCHEDULE “A”

mechanically sealed using sealing compounds. The tanks have an overcoat of
polyurethane.

Part-span slats mounted on the forward spar together with a fixed leading edge
part form the leading edge, excluding the winglets. Thermal anti-icing is
provided inside the slats and fixed leading edge.

The wing includes the following control surfaces:

Inboard, mid and outboard fowler flaps, incorporated into the trailing edge.

Slats mounted on forward spar from the wing leading edge. Thermal anti-icing is
provided inside the slats.

Ailerons, constructed of carbon fiber reinforced plastic skins and spar, with
full depth honeycomb core, and metallic hinge fittings.

Six spoilers mounted on hinges attached to the rear and auxiliary spar in the
upper surface of each wing. The two inboard spoilers’ function as ground
spoilers, while the remaining four are multi-function. The spoilers are
constructed of carbon fiber reinforced plastic and honeycomb.

10.

 

EMPENNAGE GROUP

The empennage is of a “T” configuration, comprising an incidence adjustable
horizontal stabilizer with elevators, mounted at the top of a vertical
stabilizer and rudder. The horizontal stabilizer is a one-piece sweptback unit
mounted at the top of the vertical stabilizer. It incorporates pivot and
actuation mounting fittings to allow incidence adjustments, hinges for elevators
and provision for sealing at its interface with the vertical stabilizer.

The fully cantilevered sweptback-type vertical stabilizer is an all-metal
construction unit and incorporates the rudder. The leading edge incorporates the
HF antenna.

11.

 

POWER PLANT

Two Rolls-Royce Deutschland BR710A2-20 turbofan engines power the Aircraft. The
engines produce 14,750 lb. of thrust up to 35°C (ISA+20°C) at sea level. The
engine is assembled from seven sub-assemblies: fan rotor, intermediate fan
casing, HP compressor, combustor/HP turbine, LP turbine, exhaust case and
accessory gearbox. It has a single stage low-pressure fan driven by a two stage
shrouded low-pressure turbine. A two-stage high-pressure turbine drives a
ten-stage high-pressure compressor. The first four stages of the compressor are
equipped with variable-pitch stators controlled by the engine’s Full Authority
Digital Engine Control (FADEC). The combustor is an annular conventional flow
type designed for low emissions and smoke control. A forced mixer exhaust is
integrated with a two-door full flow type thrust reverser. The hydraulically
operated thrust reverser system, with weight on wheels or wheel spin-up
available, will deploy when the thrust reverser levers on the throttle quadrant
are operated. For maintenance, the thrust reverser can be locked open.

The engine has been designed for “on condition” type maintenance which requires
periodic inspection of specific major components. Only those parts that show
distress are replaced or overhauled. The periodic maintenance checks are
established utilizing the MSG-3 process. The complete power plant assembly is
detachable from the pylon as a unit.

Auxiliary Power Unit (APU)

A Honeywell RE220[GX] gas turbine APU is installed in the Aircraft tail cone to
provide bleed air and electrical power on the ground and in flight. Control of
APU speed and temperature is automatic. A single switch located in the cockpit
initiates APU starting.

The APU supplies bleed air for cabin cooling and heating, as well as engine
starting. The APU also drives a 40/45-kVA in-flight/on-ground generator, which
provides electrical power on the ground and as back-up to the main engine driven
generators in-flight.

12.

 

INSTRUMENTATION & AVIONICS

General Description

The Aircraft is equipped with the Honeywell Primus 2000 XP avionics suite,
complete with six displays. These displays are laid out in a six-across
configuration. Two displays in front of each pilot provide Primary Flight
Display (PFD) and Multi-Functional Display (MFD) information. The PFD presents
flight director, airspeed, altitude, attitude, heading, as well as Horizontal
Situation Indication (HSI). The MFD provides weather radar information as well
as traffic warnings from the Traffic and Collision Avoidance System (TCAS). The
MFD may be manually reverted to either a PFD or EICAS.

The Engine Indication and Crew Alerting System (EICAS) system consists of a
primary and secondary displays (both installed on the center instrument panel),
data acquisition units and a control panel. The functions provided by the EICAS
are as follows:

Engine parameters display and crew alerting messages

Aural warnings

Aircraft synoptic pages for Flight Controls, Electrical Systems, Hydraulics
System, Fuel System, Anti-Ice System, Environmental Control System

Aircraft systems indications for Gears, primary and some secondary access doors,
APU, Brake Temperature, Cabin Pressurization.

EICAS displays can be displayed on either or both of the Multi-Function Displays
(MFD) by manually switching in the event of a failure. Master caution and
warning indications are located on the glare shield at both crew positions.

Auto Flight

The Aircraft is equipped with an auto flight system, which provides Flight
Director, Autopilot, Yaw Damper and Auto Throttle functions.

Date: February 2006, Revision 5 Effectivity: s/n A10-216-9282 and subs

Page 8



--------------------------------------------------------------------------------

LOGO [g34176page10.jpg]

 

SCHEDULE “A”

The flight director modes are selected on the flight guidance panel or via the
go-around switches on the throttles. The flight director commands and mode
selection is displayed on the PFD. The flight director modes include:

Lateral Vertical Multi-Axis

- Heading Select —Altitude Hold —Approach

- Navigation —Altitude Select —Go Around

- Approach —Vertical Speed Select —Takeoff

- Back Course —Flight Level Change

—VNAV

The dual autopilot system outputs pitch and roll steering commands to the
autopilot servos. The autopilot Engaged status is displayed on the PFD.

The dual yaw damper system provides yaw damping and turn coordination functions.

The auto throttle computations are performed within two integrated avionics
computers. Each computer is capable of independently driving both throttle
servos to move the throttles and provides inputs to the engine full authority
digital engine control (FADEC). Auto throttle modes are integrated with
autopilot modes. The auto throttle performs the engine synchronization function.

Communications

The Aircraft communication system is comprised of:

VHF Communication—Three VHF communication systems with 8.33 kHz channel spacing
are installed, compliant with FM Immunity requirements. Transceiver tuning is
achieved through either of two RMU’s or FMS.

HF Communication—A dual digital HF communication system is installed. Tuning is
achieved through either of the two RMU’s or the two FMS CDU’s.

SELCAL—A single SELCAL system is installed, which provides an aural annunciation
and an EICAS message when a preset code is received by either the VHF or HF
radios. The system is capable of monitoring three VHF and two HF radios.

ACARS—One (1) datalink compliant with the Aircraft Communication Addressing and
Recording System (ACARS) protocols is installed. This system is used to display
airborne information on the flight management system (FMS) control display unit
(CDU), using either SATCOM, or the 3rd very high frequency (VHF) radio.

Interphone—A dual digital bus interphone system with hand held microphones and
individual controls for pilot and co-pilot is installed in the Aircraft. Radio
transmission press-to-talk buttons are located on the control wheels. An
intercom/hot microphone switch is incorporated in each audio control panel.

Indicating/Recording Systems

All instrument presentations are graduated in United States units of measure for
land planes (fuel quantity in lb., fuel flow in lb./hr., altitude in ft.),
except temperature indicators (in degrees Celsius) and airspeed indicators (in
knots or

Mach number as applicable). All placards read in the same units as the
instruments affected.

The arrangement of the controls and instruments allows the pilots to fly the
Aircraft from the LH or RH seat. A center console is installed between the pilot
and co-pilot, on which the engine and system controls and trim controls are
mounted.

Clocks—Two clocks are installed, one on the pilot’s side panel, the other on the
co-pilot’s side panel. Upon power-up, the clocks are in slave mode until valid
GPS time is received. The clocks then revert to master mode to provide the
avionics with accurate time.

Cockpit Voice Recorder (CVR)—A CVR system is installed to record area voice
communication, as well as pilot and co-pilot communication. The unit records
continuously and retains the last one hundred and twenty minutes of voice data.

Flight Data Recorder (FDR)—A digital FDR system is installed to provide a record
of Aircraft parameters required by the FAA and includes an underwater location
device. The solid-state memory provides storage for up to 25 hours of recording
before overwriting.

Emergency Locator Transmitter (ELT)- An ELT, capable of broadcasting on the
121.5 MHz, 243 MHz and 406MHz frequencies, is installed. The ELT will provide
search and rescue (SAR) authorities with an encoded digital message (via
satellite) for 24 hours and an AM frequency locator beacon for approximately 72
hours in the event that the self contained G-switch is activated. The ELT is
interfaced to the navigation system of the aircraft to allow broadcasting of the
last known position of the aircraft prior to activation.

Navigation

The navigation system includes the following components:

Electronic Flight Instrument System (EFIS) – An EFIS is provided with the
Aircraft utilizing the PFD, the MFD and a display control panel for each pilot.
The processing and symbol generation is part of the integrated avionics
computer.

Electronic Flight Bag (EFB) – A Class 3 Dual EFB is provided through the two
(2) touch screen side displays. The EFB provides electronic chart navigation
with ownship position representation on ground as well as electronic manual
viewing and graphical weather. The information displayed can be printed to the
cabin printer.

Head Up Flight Display System (HUD) – An optical electronic system providing
simultaneous display of TCAS symbology and other flight critical EFIS
information in the pilot’s direct line of sight. The HUD is certified for
operations to Category II minima. The HUD reports status information to CAIMS.

Enhanced Vision System (EVS) – Increases overall depth perception of pilots in
difficult operating conditions, often at unfamiliar airports. The InfraRed (IR)
image is available head up on the HUD, and head down on the #2 FMS CDU. The EVS
system consists of an IR Camera, an aerodynamic fairing with sapphire

Date: February 2006, Revision 5 Effectivity: s/n A10-216-9282 and subs

Page 9



--------------------------------------------------------------------------------

LOGO [g34176page11.jpg]

 

SCHEDULE “A”

viewing glass and a deicing heat controller. The EVS system reports status
information to CAIMS.

Integrated Electronic Standby Instrument – A three (3) in one (1) standby
instrument is installed on the center instrument panel, and provides attitude,
airspeed and altimeter indication.

Air Data System (ADS) – The ADS consists of three digital air data computers
(ADC’s). Three total air temperature probes are installed to provide temperature
inputs to the ADC’s. The ADC’s use pitot, static and temperature inputs to
compute altitude, vertical speed, airspeed, and Mach number data.

Weather Radar – A digital color radar system with dual radar controller is
installed. Radar data is displayed on the MFD’s. The system also has turbulence
detection capability.

Radio Altimeter – Two radio altimeters are installed with data displayed on both
PFD’s.

Inertial Reference System (IRS) – Three inertial reference units are installed
each providing attitude and heading, rate, acceleration and position data for
use by EFIS, AFCS and other systems. IRS position data is utilized by the FMS’s
for navigation. Integrated mode select units coupled to each inertial reference
unit allow selection of IRS modes (NAV or ATT). IRS initialization is via either
FMS or the Lasertrak unit, which can also act as a back-up navigator. One
inertial navigation display unit (INDU) is installed to provide basic navigation
capabilities as back-up to the FMS.

VHF Navigation – Two VOR/ILS/MKR VHF navigation systems are installed in the
Aircraft. Both systems are tuned by the RMU’s.

Automatic Direction Finder (ADF) – Two digital ADF systems are installed in the
Aircraft. The ADF receivers are tuned by the RMU’s.

Distance Measuring Equipment (DME) – Two 6-channel DME systems are installed.
Channel 1 and 2 are manually tuned, while the remaining channels are tuned by
the FMS.

Air Traffic Control (ATC) Transponder – Two Mode-S transponders, controlled and
selected via the

RMU’s, are installed in the Aircraft. The transponders meet the Eurocontrol
Elementary Surveillance requirements in accordance with Temporary Guidance
Leaflet 13 Rev 1. The transponders also meet the requirements stated in EASA
ETSO 2C112B on Mode S Enhanced Surveillance (EHS).

Traffic Collision Avoidance system (TCAS) – A TCAS compliant with Change 7 (RTCA
DO-185A) is installed comprising of a TCAS processor, one top mounted
directional antenna and one bottom mounted omni-directional antenna. The system
is controlled by the RMU’s.

Enhanced Ground Proximity Warning System (EGPWS) – An Enhanced GPWS system with
wind shear detection is installed. Warnings are displayed on the PFD with
enhanced terrain avoidance displayed on the MFD.

Global Positioning System (GPS) – Two 12-Channel GPS receivers are installed and
supply the Universal

Time Coordinates (UTC) used by the other avionics systems. The GPS is the
primary source of navigation data used by the FMS.

Flight Management System (FMS) – The Aircraft is equipped with two FMS’s
comprised of two color CDU’s flight management computers and a fixed data
loader, installed on the pilot’s side console, which can interface with the FMS.
The FMS in this Aircraft is capable and meets the requirements of:

North Atlantic Tracks (NAT) Minimum Navigational Performance Standards (MNPS) in
accordance with AC120-33 or AC 91-49.

Basic Area Navigation (BRNAV) / Required Navigation Performance (RNP) 5, in
accordance with AC 90-96 and JAA Temporary Guidance Leaflet (TGL) No. 2, rev. 1,
AMJ 20X2. In addition, the FMS installation has received airworthiness approval
in accordance with AC 20-130A.

RNP-10, in accordance with FAA Order 8100.12A.

GPS supplemental navigation data for Enroute, approach and terminal navigation.
GPS-only approaches are approved.

PRNAV that meets the airworthiness certification requirements of JAA TGL No. 10
The FMS includes the following features:

Flight plans

Lateral and vertical navigation

Dual operation

Map data outputs for EFIS

Worldwide database, including airways, SIDS and STARS

Holding pattern specification for any waypoint and a present position hold at
any time

Back-up radio tuning

Progress data display

Auto throttle interface

Fuel leak detection

Take off and Landing Data (TOLD)

13.

 

AIRCRAFT SYSTEMS

Environmental Control System

The dual environmental control system (ECS) provides the following:

A supply of sufficient fresh conditioned air to the cabin, baggage compartment
and cockpit;

Cabin pressurization;

Ventilation and cooling air for the avionics equipment;

Auxiliary pressurization;

Independent temperature control of cockpit, forward cabin and aft cabin.

Each ECS consists of an air cycle machine and powered by the bleed management
system. .

Conditioned air supply to the cabin is provided by two separate temperature
selectors; one temperature selection

Date: February 2006, Revision 5 Effectivity: s/n A10-216-9282 and subs

Page 10



--------------------------------------------------------------------------------

LOGO [g34176page12.jpg]

 

SCHEDULE “A”

within the cockpit and the others within each cabin zone. Cabin air temperature
is sensed in two locations and the signals input to the ECS temperature
controller. Conditioned air to the cabin is distributed from ducts on each side
of the cabin. Conditioned air for the cockpit is supplied to the roof, side
console panels and to the forward cockpit panel. Individual adjustable overhead
air vents (gaspers) are installed at each pilot and passenger’s seating
position. The cabin pressure system consists of two independent controllers. The
controllers automatically command the cabin altitude through their auto
schedule, by regulating the electrically actuated outflow valves. Landing
altitude is set via the FMS; however, a cockpit panel mounted selector provides
an alternate means of choosing landing altitude if the FMS is not used. An
independent protection is provided to automatically close the outflow valves,
should cabin altitude exceed 14,500 ± 500 ft.

In automatic mode, the system controls and maintains a relative cabin pressure
altitude not to exceed 4,500 ft. at altitudes up to 45,000 ft., and 5,680 ft. at
51,000 ft., providing appropriate cabin pressure control performance during
steady and transient conditions. Cabin differential pressure, cabin pressure
altitude and cabin pressure altitude rate of change are indicated on EICAS. A
warning is displayed if the cabin pressure altitude exceeds 9,000 ft (for
non-high altitude airfield operation).

Electrical System

Primary electrical power is provided by four (4) 40-kVA alternating current (AC)
generators and is distributed and controlled from the AC power center (ACPC).
Two generators are coupled to each engine’s auxiliary gearbox. Electrical power
can also be provided by a 40/45-kVA in-flight/on-ground generator coupled to the
APU. Direct current (DC) electrical power is provided by four 150A transformer
rectifier units (TRU) powered from the AC power sources and distributed and
controlled from the DC power center (DCPC). In case of emergency, electrical
power is provided by a 9-kVA ram air turbine (RAT) generator and by two
nickel-cadmium batteries (one (1) 25 Amp-hr and one (1) 42 Amp-hr).

On the ground, electrical power can be provided via the AC or the DC external
power receptacles by using AC or DC ground power units.Power distribution to
user equipment is handled by the electrical management system (EMS), providing
automatic system reconfiguration, optimizing availability of electrical power to
user equipment and minimizing pilot workload. EMS control and display units (EMS
CDU) are located in the cockpit for pilots to monitor and control the
distribution of electrical power.

The AC power distribution system is divided in four independent and isolated
distribution systems/buses, which are normally fed by different power sources
and are virtually interrupt free.

DC power distribution is also divided in four independent and isolated busses,
and distributed through Secondary Power Distribution Assemblies (SPDA). Four
(4) SPDAs provide electronic circuit protection, controlled via the EMS

CDUs, and are strategically located to minimize wiring and weight.

Fire Protection

A fire detection and warning system with fault discrimination is installed, with
fire detectors located in each engine nacelle and in the APU compartment. Three
red fire warning lights are installed in the cockpit fire handles, one each for
each engine nacelle and one for the APU compartment. An element within each
wheel well warns of an overheat condition. Indication and test switches are
provided in the cockpit.

A two-shot Halon fire extinguishing system, common for each engine for the APU,
is installed in the fuselage aft section. The fire extinguisher bottle is fitted
with a switch providing an annunciation in the cockpit when pressure drops below
a predetermined pressure setting.

One Halon type, portable fire extinguisher is also installed in the flight crew
compartment.

Smoke detection is monitored by the flight crew via the EICAS. Detection
coverage includes baggage compartment, aft wardrobe, aft lavatory, fwd lavatory,
and three dectors in the avionics compartment.

Flight Controls

Flight controls consist of two separate elevators, two ailerons, a single
rudder, a trimmable horizontal stabilizer, eight multi-function spoilers and
four ground spoilers. Six segments of Fowler flaps and eight segments of leading
edge slats are also installed.

The primary flight controls are conventional, mechanically controlled and
hydraulically operated. Cockpit surface position indications are displayed on
EICAS. Primary lateral control is accomplished by hydraulically powered ailerons
and assisted by multi-function spoilers. The aileron control is a dual system
with anti-jam protection. Pitch control is provided by a dual mechanical control
system activating two separate hydraulically operated elevators. Yaw control is
provided by means of three power control units hydraulically powering the
rudder.

The flap/slat system is controlled through an integrated flap/slat selector that
is located in the cockpit, with positions displayed on EICAS. For takeoff, the
configuration of the flap/slat system consists of Flaps at 0, 6 or 16 degrees,
with the Slats in the extended position. For landing, the configuration of the
flap/slat system consists of Flaps at 30 degrees, with the Slats in the extended
position.

Eight multi-function, electrically controlled spoilers are installed, with
simplex hydraulically powered PCU’s, one per surface. These spoilers provide
roll control to assist the ailerons, in particular for crosswind landing cases.
The spoilers can also be symmetrically controlled by the pilot, to be used as
speed brakes, via the flight spoiler control lever. On the ground, these
spoilers act as lift dumpers, and are automatically deployed similarly to the
ground spoilers. Spoiler position is displayed on EICAS. To provide ground lift
dumping, four ground retract/extend spoilers (inboard/outboard) with simplex
actuators are installed. They are controlled in pairs by a hydraulic manifold
and are

Date: February 2006, Revision 5 Effectivity: s/n A10-216-9282 and subs

Page 11



--------------------------------------------------------------------------------

LOGO [g34176page13.jpg]

 

SCHEDULE “A”

automatically commanded to deploy by their dual controllers, along with the
multi-function spoilers, upon Aircraft touchdown or rejected take-off. Status
and positioning is displayed on EICAS.

Lateral and directional trim is accomplished by controls on the center console
that operate electric trim actuators. Longitudinal trim is accomplished by
switches on the pilots’ control wheels, which command changes in the horizontal
stabilizer angle through flight control units. Mach trim is also provided by the
flight control units. Trim indication is provided on EICAS.

Fuel System

Fuel is contained in a wet wing box structure sealed to form three main separate
wing tanks. Two additional fuel tanks are located to the aft side of the rear
pressure bulkhead, the other are in the foreword body fairing.

Each engine is supplied with fuel from its respective feed tank, which contains
two AC primary, and one DC backup electric boost pumps. Controlling an isolation
valve provides Crossfeed between engines. Fire shut-off valves are installed on
each engine and APU feed line. The scavenge and transfer systems maintain the
feed tanks full during nose up attitudes and provide automatic transfer of fuel
from the central tank to the wing tanks.

A vent system to control the pressure in the fuel tanks is provided, terminating
in two underwing mounted ram air scoops. Also provided are two fuselage fuel
vent surge boxes to prevent fuel spillage. Cockpit fuel system control is
provided on the overhead panel and fuel quantity and warnings are displayed on
EICAS.

A single point pressure refuel/defuel manifold containing shut-off valves is
provided.

An automatically operated fuel re-circulation system is provided to ensure
continued operation of the fuel system even during flights of long duration at
extreme temperatures.

Hydraulic System

Three fully independent and isolated hydraulic systems provide power to the
flight controls and other systems in the Aircraft. All three systems operate at
a nominal pressure of 3,000 psi, and use phosphate ester Type IV low density
hydraulic fluid.

System #1 powers flight controls and left hand thrust reversers. System #2
powers flight controls, right hand thrust reversers, brakes, and main landing
gear normal and emergency extension. System #3 supplies pressure to flight
controls, landing gear, nose steering and brakes. In case of emergency, a ram
air turbine (RAT) system incorporates a hydraulic pump, which provides essential
power to the systems through System #3.

Visual and aural indication regarding the system status, including system
pressure, quantity and temperature, pumps and shut-off valve status, is given in
the cockpit via EICAS.

Ice and Rain Protection System

The wing and engine inlet anti-ice protection consists of an evaporative thermal
bleed air system. It utilizes engine bleed air supplied from the intermediate or
high stage engine bleed port according to the flight conditions. Piccolo tubes
are provided to distribute the hot air inside the slat leading edge. The
anti-ice system control and components status is displayed on EICAS.

The Aircraft windshields and cockpit side windows are electrically anti-iced.
The pitot heads, static ports, angle of attack sensors and temperature probe are
also electrically anti-iced.

Landing Gear System

The Aircraft undercarriage is composed of one steerable nose landing gear (NLG)
and two trailing-link type main landing gear units (MLG). Each nose and main
gear assembly has twin wheels and tires. The main wheels are fitted with
hydraulically powered and electrically actuated carbon brakes. Anti-skid
protection and automatic braking is also provided.

The landing gear is of the tricycle type. The two MLG assemblies, one located on
the inboard portion of each wing, retract inboard each into the MLG bay located
in the central fuselage. The NLG assembly is located beneath the cockpit and
retracts forward into the nose section of the fuselage. Normal extension and
retraction is electrically controlled and hydraulically operated by the cockpit
landing gear control handle located in the center console.

Landing gear position and status is visually displayed on EICAS (Engine
Indication and Crew Alerting System) and aurally annunciated in the cockpit. The
anti-skid, brake control, nose wheel steering indications and status are also
displayed on EICAS and interface with the central maintenance system for failure
detection.

The Aircraft has four braked main wheels (two per main gear), and two free
rolling nose wheels. The main wheels and nose wheels are fitted with tubeless
tires incorporating fusible plugs for over temperature protection and metallic
diaphragm plugs for over pressure protection.

Brake temperature is monitored with a system consisting of four sensors each
mounted in a brake housing and a brake temperature-monitoring unit. Independent
brake temperature is indicated in the cockpit on the EICAS.

The brake/anti-skid control system interfaces with a dual integrated digital
electronic controller with autobrake capability. The control unit provides brake
control with independent wheel anti-skid protection, locked wheel crossover
protection, touchdown protection, gear retract braking and
Built-In-Test-Equipment (BITE).

The steering system is comprised of an electronically controlled and
hydraulically powered actuation of the nose landing gear steering actuators for
taxi, take-off and landing operations. When the steering is not active due to
pilot selection or failure conditions, the system continues to provide effective
shimmy damping to ensure dynamic stability of the nose wheel.

Date: February 2006, Revision 5 Effectivity: s/n A10-216-9282 and subs

Page 12



--------------------------------------------------------------------------------

LOGO [g34176page14.jpg]

 

SCHEDULE “A”

Steering commands are input to the Electronic Control Unit (ECU) through the
pilot’s hand wheel (full authority) and/or rudder pedals (limited authority).

Indication for landing gear retracted, in travel, not safe or down-and-locked as
well as gear doors open is provided to the crew via the EICAS system. “Gear not
down” aural warning is provided.

Lighting System – Exterior Lights

The landing and taxi lighting are independently operated. Flight crews can
activate the landing lights in either steady or pulse mode.

The strobe lighting system consists of wing strobe lights, tail strobe light,
and fuselage strobe / anti-collision lights. Each light has its own power
supply.

The navigation lighting system has a primary and a secondary lighting system for
the wing-tips and tail. A malfunction of the primary system will cause the
secondary system to operate automatically.

Wingtip taxi lights, which illuminate the taxiway with forward and downward
focus, are installed in the existing wing tip light area, next to the strobe
light.

Two (2) wing inspection lights are installed in the left and the right forward
fuselage.

A tail logo lighting system is installed, illuminating the vertical stabilizer
when activated.

Pylon lights are installed on the underside of the engine pylons. Switches
control the lights from the AC ground power panel and the aft lavatory wardrobe
header. Each switch turns on both pylon lights. If the aircraft is on battery
power, the lights will be turned off automatically after twenty (20) minutes.

Maintenance lighting is installed in the avionics bay, landing gear wheel wells,
aft equipment bay and the external service panels. If the aircraft is on battery
power, the lights will be turned off automatically after twenty (20) minutes.

The emergency lighting has external emergency exit lights that come on
automatically when DC essential power is no longer available. The external
lighting is made up of passenger-door emergency light and over-wing
emergency-exit lights.

Oxygen System

A gaseous oxygen system for flight crew protection and operation requirements is
installed in the Aircraft. Quick-donning pressure demand type masks with
mask-mounted regulators are provided for each pilot. An oxygen system quantity
indication and low quantity caution message is provided on EICAS.

Four oxygen supply cylinders, each with a capacity of 50 ft3 (1.42m3) are
installed to serve the flight crew and passengers.

Maintenance System

A Central Aircraft Information and Maintenance System (CAIMS) is installed in
the Aircraft and uses a Portable Maintenance Access Terminal (PMAT) to access
and monitor Aircraft system status.

Each Aircraft system performs continuous self-test and reports its current
status to CAIMS, in addition to internally storing fault data along with time of
occurrence and flight information.

The PMAT displays fault information in plain English along with flight deck
effects. The fault information is linked to the aircraft maintenance manual
(AMM) that is contained on a CD ROM incorporated in the PMAT, providing
immediate access to maintenance and trouble shooting information. The PMAT is
also used to interrogate systems to download flight fault information and to
initiate built in test functions. The capability to print CAIMS active faults
in-flight provides the flight crew with the ability of contacting ground crew
with advanced maintenance actions.

14.

 

CUSTOMER SUPPORT SERVICES

Inspection and Acceptance Procedures

Seller will advise Buyer when the Aircraft will be available for Buyer’s
inspection and acceptance in accordance with the Agreement. Buyer will be
entitled to have as many representatives as it deems required to participate in
the inspection and acceptance of the Aircraft; however, only 2 representatives
of Buyer may participate in flight tests due to safety, insurance and regulatory
requirements.

Flight Operations Support

Upon request by Buyer, Seller will provide, at no additional cost, the services
of its pilots for the following activities: i) One pilot to assist Buyer during
acceptance of the Completion Work from the interior completion center. ii) One
pilot, for a period not exceeding 14 days from Delivery Time, to familiarize
Buyer’s flight crews with day-to-day Aircraft operations. Should Buyer requires
the services of a Bombardier pilot during said period, then Buyer shall execute
a Bombardier Standard Pilot Services Agreement prior to Delivery Time.

In addition, Seller will provide, at no additional cost, the services on one
dedicated, on-site, field service representative (FSR) to assist with the
start-up of flight operations of the Aircraft for an initial period of 14 days.
Buyer will be responsible to reimburse the reasonable travel and living expenses
of Seller’s pilots and FSR.

Training

As part of the Purchase Price, Seller shall make available, at its designated
facilities, the following courses:

A Type-Rating Course for four (4) qualified pilots;

Operational training for four (4) qualified pilots on the use of the Head-up
Flight Display System and the Bombardier Enhanced Vision System;

A Ground Maintenance training program for two (2) mechanics; and

Training for two (2) flight attendants on Emergency Training Procedures
(FACTS®). Upon execution of this Agreement, Buyer, at no additional cost, may
participate in the Leading Edge Program. Leading

Date: February 2006, Revision 5 Effectivity: s/n A10-216-9282 and subs

Page 13



--------------------------------------------------------------------------------

LOGO [g34176page15.jpg]

 

SCHEDULE “A”

Edge is delivered by prominent educators, pilots and researchers and supported
by a comprehensive safety-system resource package. The key components include:

Unusual attitude/upset training for four (4) pilots at the National Test Pilot
School’s facilities in Mojave, California;

One copy of AV Alert materials to be supplied to Buyer. Av Alter is a
world-class training program on fatigue and countermeasures to combat fatigue
and its effects; and

One copy of the Safety Management System (SMS) Resource Kit to be supplied to
Buyer. The SMS Resource Kit provides the foundation for implementing an
effective safety management system within a corporate flight department.

Buyer acknowledges that the training and supporting materials provided as part
of the Leading Edge Program shall be provided directly by third parties to
Buyer. The training and supporting materials shall be the sole responsibility of
the respective third party provider and shall be subject to the terms and
conditions set by each third party provider. The rights of Buyer with respect to
the programs offered as part of Leading Edge shall be a matter between Buyer and
the respective third party provider. Buyer understands that Seller makes no
representations or warranties, whether expressed or implied, regarding the
programs offered as part of Leading Edge.

Buyer agrees to hold Seller harmless from and against all claims, losses, damage
or judgments arising out of or related to the services provided as part of
Leading Edge.

Buyer and Seller agree to work together with the third parties providing the
services under the Leading Edge Program to schedule training times for Buyer’s
pilots and to arrange for Buyer’s receipt of the supporting materials provided
as part of the Leading Edge Program.

Buyer shall be responsible for all travel and living expenses of Buyer’s
personnel. Seller recommends that all training be completed before placing the
Aircraft into service, but, in any event, all training must be completed no
later than 1 year from Delivery Time or Buyer’s rights to training at no
additional cost shall expire.

Technical Data and Services

The Aircraft will be delivered with the following documentation and the
technical publications that are included in the Purchase Price of the Aircraft:

Manual Description Quantity

Service Bulletins 1*

Airplane Flight Manual 2

Quick Reference Handbook 2

Flight Crew Operating Manual 2

Flight Planning and Cruise Control Manual 2

Ground Handling & Service Information 1

Maintenance Manual 2*

Wiring Diagram Manual 2*

Wiring List Manual 2*

System Schematic Manual 2*

Illustrated Parts Catalog 2*

Time Limits/Maintenance Checks 2*

Structural Repair Manual 2*

Weight & Balance Manual 2*

Non-Destructive Test Manual 2*

Illustrated Tool & Equipment Manual 2*

Component Maintenance Manual 1*

Maintenance Planning Document 2*

Fault Isolation Manual 2*

Fault Reporting Manual (part of Fault Isolation Manual)

Rolls-Royce Service Bulletins 1**

Rolls-Royce Time Limits Manual 1**

Rolls-Royce Power Plant Build-Up 1**

The items identified with an asterisk (*) are delivered in CD-ROM format. All
others are delivered in hard copy. The items identified with double asterisks
(**) are provided by Rolls Royce in CD-ROM format.

In addition, commencing at Delivery Time, Seller shall make available, from time
to time, to Buyer at its last address provided by Buyer in writing to Seller,
service bulletins and general information applicable to the Aircraft, as well as
any amendment to the documentation and technical publications referred to above
applicable to Buyer’s Aircraft, for a period of 10 years after delivery of the
last BD-700-1A10 aircraft manufactured by Seller. Seller shall provide this
service at no additional cost to Buyer for a period of 5 years from Delivery
Time.

Computer Maintenance Management Services (CMMS)

In order to facilitate the performance of maintenance of the Aircraft at
required intervals, Seller shall cause to be provided to Buyer the Computer
Maintenance Management Services (CMMS) from the then current Seller recommended
supplier of such services, free of charge for one (1) year. CMMS enables
operators of aircraft to monitor the routine maintenance and replacement of
serialized components, to schedule services, and to record accomplishment of
scheduled and unscheduled maintenance, Services Bulletins, and Airworthiness
Directives.

Buyer acknowledges that CMMS will be provided by an independent third party.
Buyer further acknowledges that Seller shall not be a party to the CMMS
agreement between Buyer and the CMMS provider and that Seller makes no
representation on warranty under such agreement, whether express or implied.

Bombardier Smart Parts Plus Program

Buyer will have the option of enrolling the Aircraft in Bombardier’s Smart Parts
Plus program applicable to the Aircraft. These programs provide aircraft parts
and components replacement coverage at a fixed dollar rate per flight hour.

MedAire Program

Free of charge for one year and, upon subscription, renewable annually
thereafter with MedAire. Inc. MedAire provides the following services:

Date: February 2006, Revision 5 Effectivity: s/n A10-216-9282 and subs

Page 14



--------------------------------------------------------------------------------

LOGO [g34176page16.jpg]

 

SCHEDULE “A”

Medlink Worldwide: 24-hour pilot to physician hotline for immediate medical
consultation while in flight or on the ground.

Training (2)-day course on management of in-flight illness and injury training
designed to help flight crews for three (3) people.

Aircraft First Aid Kit: Comprehensive first aid kit designed specifically for
handling in-flight medical incidents.

15.

 

WARRANTY

15.1 Subject to the terms set forth in this Article 15, Seller warrants to Buyer
that at Delivery Time and for the Warranty periods set forth below, the Aircraft
shall be free from: i) defects in material, ii) defects in manufacture and iii)
defects in design, having regard to the state-of-the-art as of the time of
design of the Aircraft (“Warranty”). In case of any such defect during the
Warranty periods set forth below, Seller’s sole obligation and liability under
this Warranty shall be a) expressly limited to correction by repair, replacement
or rework of such defect by Seller at Seller’s facilities, or at such other
facility as may be designated by Seller, it being understood that Seller shall
be responsible for the costs of the parts, material and labor related to such
repair, replacement or rework and b) subject to Buyer giving notice to Seller of
a claim under this Warranty (the “Claim”) as soon as practicable but in no event
later than expiration of the Warranty periods set forth below.

Cost of transportation or shipping of any item(s), excluding the aircraft,
covered under the Warranty for the purpose of a repair, replacement or rework
pursuant to the Warranty shall be at seller’s expense. Buyer will have to return
defective components within 15 days of removal as per Spare Parts specific
guidelines.

15.2 The Warranty for the Aircraft shall be for 5,000 flight hours or 60 months
from Delivery Time, whichever first occurs.

15.3 Notwithstanding Article 15.2, the Warranty for the Completion Work shall be
for 2,000 flight hours or 24 months from Delivery Time, whichever first occurs
except for the Warranty for the metallic exterior paint, which shall be limited
to 90 days from Delivery Time. Notwithstanding the above, the Warranty for the
EVS shall be for 60 months or 2,000 FH on the sensor and 60 months or 3,000
hours on the sapphire glass.

15.4 Notwithstanding Articles 15.2 and 15.3, the Warranty for airframe primary
metal structures defined in Sections 53 (Fuselage), 55 (Stabilizers) and 57
(Wings) of the Aircraft Structural Repair Manual in effect as of the date of
this Agreement shall be for 20,000 flight hours or for 240 months from Delivery
Time, whichever first occurs; provided, however, that such extended Warranty
period does not apply to doors, fairings, covers, for which specific items the
Warranty period shall be as stated in Article 15.2 15.5 Any Seller issued
Service Bulletin incorporated by Seller prior to Delivery Time shall be covered
by the applicable Warranty set forth in Articles 15.2, 15.3 and/or 15.4 except
for any material furnished by Buyer.

15.6 Buyer shall be entitled to Warranty coverage provided the Claim is not the
result of one of the followings: i) The Aircraft has been operated or maintained
in material violation of the provisions of Seller’s Approved Flight Manual,
Maintenance Manual or Service Bulletins, as each may be amended from time to
time by Seller; ii) An installation, repair, alteration or modification to or of
the Aircraft made by Buyer or a third party is the cause or a contributing cause
of the defect; iii) The Aircraft has been subjected to misuse, abuse or accident
or has been improperly stored or protected against the elements when not in use.

15.7 Notwithstanding any other provisions herein, the warranty shall not apply
to the engines installed on the Aircraft. The warranty for the engines shall be
provided directly by the engine manufacturer to Buyer, shall be the sole
responsibility of the engine manufacturer, and the rights of Buyer with respect
to the engines shall be a matter as between the engine manufacturer and Buyer.
Buyer agrees that Seller shall have no obligation or liability for any Warranty
on the engines including, without limitation, any lack of performance,
reliability or maintainability of the Aircraft as a result of the engines.

15.8 The Warranty shall not apply to any accessory, equipment or part
incorporated in the Aircraft, which is not furnished pursuant to this Agreement.
In addition, the Warranty excludes scheduled maintenance inspections and
overtime. The Warranty shall not apply to normal wear such as brake wear and
tire wear, accrued life usage, consumables such as fuel, oil, liquid deicing
systems and filters, or any servicing or replenishment of such consumables.

15.9 Any repair, replacement or rework under the Warranty shall be covered to
the extent of the unexpired portion of the Warranty periods set forth in this
Article 15 remaining at the time of such repair, replacement or rework. 15.10
All costs resulting from the removal of non-defective items, other than by
Seller or Seller’s representatives, shall be paid by Buyer.

15.11 Buyer shall maintain reasonably complete records of operations and
maintenance of the Aircraft and shall make such records available to Seller as
Seller may reasonably require. If Buyer fails to maintain those records Seller
shall be relieved of its Warranty obligations.

15.12 The Warranty is for the benefit of Buyer, its successors and all persons
to whom title to the Aircraft may be transferred during the Warranty periods set
forth herein, provided that any successor or owner shall remain subject to the
applicable provisions of this Agreement to the same extent as Buyer.

16.

 

PATENT AND TRADEMARK

PROTECTION

Subject to the provisions set out below, Seller agrees to indemnify and defend
Buyer and save Buyer harmless against any claim brought against Buyer that
Buyer’s use of the Aircraft constitutes an infringement of any a) U.S. or

Date: February 2006, Revision 5 Effectivity: s/n A10-216-9282 and subs

Page 15



--------------------------------------------------------------------------------

LOGO [g34176page17.jpg]

 

SCHEDULE “A”

Canadian patent or trademark, or b) foreign patent or trademark having a United
States or Canadian counterpart and issued by any country which has ratified and
is at the time of any such actual or alleged infringement a contracting party to
the Convention on International Civil Aviation and the International Convention
for the Protection of Industrial Property provided that: i) Buyer notifies
Seller in writing of the claim within 10 days after Buyer’s receipt of the
claim; ii) Upon Seller’s written request, Buyer immediately gives to Seller
control over the defense and/or settlement of the claim; iii) Buyer fully
cooperates with Seller in such defense and/or settlement; and iv) Buyer does not
prejudice Seller’s conduct of such defense and or settlement.

In no event shall Seller have any obligation with respect to any liability,
loss, damage or expense in respect of, arising out of or resulting from any lack
or loss of use of the Aircraft.

The foregoing shall only create an indemnity obligation upon Seller for claims
which are solely and directly based upon the use, sale or offer for sale of the
Aircraft. No indemnifying obligation shall arise or exist with respect to claims
that are based upon the engines, avionics equipment, or any accessory, equipment
or part thereof, or any other accessory, equipment or part which was not
manufactured by Seller or which was not manufactured exclusively pursuant to
Seller’s detailed design, or which was included in the Aircraft either by Buyer,
on behalf of Buyer or at Buyer’s request, or which was supplied by Buyer or
procured or manufactured by Seller in accordance with Buyer’s specifications,
nor shall any obligation arise or exist if the alleged infringement is based
upon the use of the Aircraft in a manner prohibited by relevant directives or
regulations issued by appropriate government agencies or instrumentalities.

Subject to the foregoing provisions of this Patent and Trademark Protection,
Seller shall pay court costs and its reasonable attorney’s fees for defending
such claim, as well as the amount of any settlement deemed advisable by Seller
or any damages that may be awarded against Buyer in respect of such claim. At
its own expense, Seller may at any time, at its option: i) Procure for Buyer the
right to continue to use the Aircraft; or ii) Modify the Aircraft, including
modifying or replacing any part thereof to render the Aircraft non-infringing.
In the event the use of the Aircraft by Buyer has been enjoined, Buyer shall
have the right to require Seller to take action in accordance with the
foregoing, provided that it shall be Seller’s sole option as to which
alternative action it takes. Except as expressly provided above, Seller does not
provide any other representation, warranty or protection concerning patents or
trademarks with respect to the Aircraft.

17.

 

CONSULTANTS

Should Buyer retain the services of a consultant or other third party
representative (the “Consultant”) in connection with this Agreement then, before
any contact be initiated between Consultant and Seller, Buyer shall (i) provide
Seller with a written notice confirming the appointment of such Consultant and
describing the responsibilities of such Consultant and the different matters
(ex: technical and/or financial matters) with respect to which Consultant has
been granted authority to act on behalf of Buyer and bind Buyer and (ii) cause
Consultant to sign Seller’s standard non-disclosure agreement. Seller is
entitled to conclusively rely on the content of such notice in its dealings with
Consultant.

Date: February 2006, Revision 5 Effectivity: s/n A10-216-9282 and subs

Page 16



--------------------------------------------------------------------------------

LOGO [g34176page001.jpg]

 

BOMBARDIER

SCHEDULE A-1

Executive Summary

Global Express XRS ~ for MicroStrategy November 21st, 2006

Revision: B

Interior Configuration:

Entry Area:

Forward lavatory: EVAC vacuum sanitation system, vanity and storage cabinets.

LH Entrance Enclosure with coat rod, Flight Observer Seat and quick donning
oxygen mask for the Flight Observer Seat occupant, various equipment and storage
compartments.

Large (LHS) forward galley and a galley annex (RHS), aft of the Crew Area.

Crew area containing one (1) single narrow executive seat with integrated
headrest, recliner style footrest, seat pan leveler, electric inflatable lumbar,
berthable/recline, inboard drop-down armrest and swivel capability (RHS) and a
removable bunk bed.

Watertight floor treatment under the galley area.

Forward Cabin:

A single frangible manual sliding RHS pocket door to close off cabin from entry
area.

Four (4) single wide executive seats with integrated headrests, recliner style
footrests, electric inflatable lumbar, berthable/recline, and swivel capability.
Seat pan levelers will be installed for the LHS #2 and RHS #2 seat.

Two (2) bi-fold pull-out side ledge tables.

One (1) 24.00” LCD monitor on the forward LHS bulkhead.

One (1) plug-in receptacle provision for a plug-in LCD monitor at each single
seat location (total 4).

Mid Cabin:

RH side: One (1) three (3)-place 16G divan which features: berthing and storage.
One (1) forward end cabinet. This divan could only be occupied by two
(2) passengers only for taxi, take-off and landing. The forward divan armrest
cabinet will incorporate two (2) drink holders, CES interface, one (1) plug-in
provision for a plug-in LCD monitor and three (3) dual DVD players.

LH side: One (1) manually-operated hi-low conference table with plug in
extension

LH side: Two (2) sets of double seats with integrated headrests, that feature
recline, track & swivel (swivel on inboard chairs only), inboard, mid and
outboard drop-down armrests, and electric inflatable lumbar.

One (1) removable acoustic curtain to fit between the forward and mid cabin
section, with a permanent curtain track in the headliner.

A mid-cabin bulkhead with a frangible LHS sliding pocket door (removable curtain
option to close off mid cabin from aft cabin area for FAR Part 135 operation).
The right-hand mid-cabin upper bulkhead is removable (operation requirement when
aft cabin divan forward seated position is occupied for taxi, take-off and
landing).

One (1) plug-in receptacle provision for a plug-in LCD monitor at each outboard
double seat location (total 2).

Based on Completion Specification Number : BCC-XRSLE-000 Issued : Mar 16, 2006
Floorplan No. : GP00LE-0001, Rev. A

Page 1



--------------------------------------------------------------------------------

LOGO [g34176page002.jpg]

 

BOMBARDIER

SCHEDULE A-1 Executive Summary

Global Express XRS ~ for MicroStrategy November 21st, 2006 Revision: B

Aft Cabin:

RH side: three (3)-place berthable 16G divan. Two (2) end cabinets, each
featuring: drink holders, , one (1) plug-in provision each for a plug-in LCD
monitor and storage. The right-hand mid cabin upper bulkhead must be removed to
allow divan forward seated position occupation during taxi, takeoff and landing.

LH side: one (1) side ledge bi-fold pull-out table and two (2) single wide
executive seats with integrated headrests, recliner style footrests, seat pan
leveler for the forward facing seat, electric inflatable lumbar,
berthable/recline, inboard drop-down armrests and swivel capability.

One (1) 24.00” LCD monitor on the aft LHS bulkhead.

One (1) plug-in receptacle provision for a plug-in LCD monitor at each single
seat location (total 2).

Aft Lavatory Zone:

Aft cabin bulkheads and hinged door. EVAC vacuum sanitation system. Vanity
cabinet with miscellaneous storage.

Wardrobe and storage cabinet featuring adjustable and fixed shelving.

Baggage Compartment Area:

Approximately 155 cu. ft.

Two (2) fold-down shelves, one (1) fixed and one (1) fold-down coat rod. Two
(2) hang-up bars (one swings down to stow).

Storage around ACPC, including removable coat rods with adjustable shelves and
restraint net. The humidifier unit. An additional 10 gallons water tank.

Equipment and Systems:

Oxygen System:

Factory-installed EROS MF-10 full-face masks are retained for the pilot and
co-pilot. Puritan Bennett “Sweep On” 2000 half masks on pilot and co-pilot’s
bulkheads. LH Entrance Enclosure MC-20 quick donning oxygen mask with goggles as
loose equipment. Two (2) therapeutic oxygen outlets in passenger cabin. Oxygen
drop boxes as required in main cabin as well as galley, lavatories and at Flight
Observer Seat.

One (1) walk-around portable oxygen bottle with mask.

Environmental Control System (ECS):

Passenger control of two cabin temperature zones (+/- 2 deg. C) around master
control setting. Entry area heater. Privacy Latch Activated exhaust fan in each
Lavatory.

Based on Completion Specification Number : BCC-XRSLE-000 Issued : Mar 16, 2006
Floorplan No. : GP00LE-0001, Rev. A

Page 2



--------------------------------------------------------------------------------

LOGO [g34176page003.jpg]

 

BOMBARDIER

SCHEDULE A-1 Executive Summary

Global Express XRS ~ for MicroStrategy November 21st, 2006 Revision: B

Potable Water System:

Re-circulating water system with dual pumps (for redundancy) and UV filter
system. Heated hose assemblies and component where appropriate for freeze
protection.

Pressurized lines and components are installed within shrouds to protect
critical aircraft systems. Single exterior servicing port and manual internal
fill capability. Total of 38.6 US Gallon of water. The humidifier system service
bulletin.

Waste System:

Single waste tank (16 usable gallons) that services two-vacuum toilet system
(forward and aft lavatories).

The vacuum waste system utilizes the pressure differential when the a/c is above
16,000 feet. A vacuum generator is used to generate pressure differential when
the aircraft is below 16,000 feet or on the ground.

Avionics / Electrical Systems:

Factory installed avionic equipment is listed in “Schedule A”.

Service Bulletins:

700-23-004—Miltope Flight Compartment Printer.

700-34-030—Honeywell LSZ-860 Lightning Sensor System (LSS).

700-34-004—Flight Management System—Addition of a third FMS (Honeywell). The 3rd
FMS replaces the Lasertrak Navigation Display Unit (NDU) installation.
700-11-018—75,000lbs Reduced Maximum Take off Weight (MTOW).
700-23-005/700-23-015 – Airborne Data Link System (ADLS). 700-22-003—Autopilot
Emergency Descent Mode. 700-31-020—Crew Force Measurement System and Update to
the FDR.

Other Avionics/Electrical Systems:

Satellite Communication System (SATCOM).

Satellite Communication System and High Speed Link (SAT-6100).

Three (3) channels Aero H+ (2 voice channels and 1 data channel). Data channel
supports ACARS/ maintenance functions.

One (1) single-channel Iridium based airborne telephone system.

PBX (Aerocom 3000B) integrates cabin voice communication allowing common access
from handsets.

Four (4) passenger cabin handsets (cockpit, crew area, RHS #2, and LHS #6).

Dual channel high speed data system. Two (2) HST-2100 provides data transfer up
to 128 kbps total (64 Kbps of data transfer rate per channel).

Cabin power bus disconnect.

Illuminated approach chart holders for pilot and co-pilot. Flight Observer Seat
Audio Panel located on the cockpit pedestal.

Based on Completion Specification Number : BCC-XRSLE-000 Issued : Mar 16, 2006
Floorplan No. : GP00LE-0001, Rev. A

Page 3



--------------------------------------------------------------------------------

LOGO [g34176page004.jpg]

 

BOMBARDIER

SCHEDULE A-1 Executive Summary

Global Express XRS ~ for MicroStrategy November 21st, 2006 Revision: B

One (1) power converter (3500 VA/115V/60Hz).

Cockpit analog telephone jack and loose equipment telephone handset (back-up
phone). EICAS small service door “OPEN” annunciation (production and/or
completion). Power Distribution of aircraft AC and DC power.

115 VAC GFI electrical outlets located as follows:

Two (2) single outlets in the cockpit for computer use.

Two (2) dual outlets rated for hairdryer use, one (1) in each lavatory.

One (1) dual outlet (tambour door activated) will be installed in the galley.

Five (5) single outlets rated for personal computer use, one (1) in the crew
area ledge, four (4) in the cabin dado panel next to the forward facing seat at
each seat grouping.

One (1) single outlet in each divan end cabinet.

One (1) dual outlet in the LH entrance enclosure.

One (1) single outlet in the aft divan end cabinet.

One (1) dual outlet in the baggage compartment.

Cabin Electronic System (CES) – Rockwell Collins

Global Office

10/100 Base T Ethernet Local Area Network (LAN) with connections for lap tops
and other portable devices.

RJ-45 LAN interface located at the following locations: two (2) in the cockpit,
one (1) in the crew area, one (1) at each single seat grouping, one (1) at the
workstation and one (1) at the double seats, and one (1) at each divan end
cabinet.

Wireless Local Area Network (LAN). Cabin Utilities / Control and Display

One (1) 10.4” (in.) galley touch screen control monitor.

Two (2) 8.4” (in.) cockpit Touch Screen Equipment.

Wireless Passenger control units (PCU), entertainment switch panel and local
switch panels. Power Distribution of aircraft AC and DC power.

Entertainment

Three (3) multi-region CD/DVD players combined unit.

Two (2) bulkhead-mounted 24.00-inch LCD video monitors in passenger cabin.

High quality cabin speaker/subwoofer arrangement.

Eleven (11) receptacles for plug-in monitors installed in the passenger area and
one (1) in the Crew rest area.

Five (5) plug-in 10.4” touch screen LCD monitors provided as loose equipment

Passenger headphone distribution system.

Airshow ASXi interactive In-Flight information system (moving map).

One (1) multimedia port at the LHS #2 seat in the forward cabin area.

Securaplane 500 security system with the integrated cameras and an additional
glareshield camera.

Cabin Services

Based on Completion Specification Number : BCC-XRSLE-000 Issued : Mar 16, 2006
Floorplan No. : GP00LE-0001, Rev. A

Page 4



--------------------------------------------------------------------------------

LOGO [g34176page005.jpg]

 

BOMBARDIER

SCHEDULE A-1 Executive Summary

Global Express XRS ~ for MicroStrategy November 21st, 2006 Revision: B

Cabin/Lavatory Call System.

Passenger Address System.

Passenger briefing system.

ICG ICS-100 Iridium Telephone system.

Maintenance and Diagnostics

Central maintenance function for applicable integrated cabin systems.

Diagnostic reports viewable on the galley touch screen monitor or other
connected devices. A security access protocol prevents unauthorized access.

Lighting:

Light Emitting Diode (LED) interior lighting. Wing tip taxi lights.

Wheel well maintenance lights.

Pulse landing light system.

Illuminated ordinance signs.

Exterior ground service panel lights (pylon lights).

External Service Panel Lighting.

Service Lights timer override.

Logo Lights.

Three zones upwash and downwash WAWR lighting, in the cabin (fwd, mid and aft).

Miscellaneous Equipment and Installations:

Aircraft miscellaneous installations

Addition of Refuel/De-fuel Control Panel in the Entrance Enclosure.

Common keyed locks (external door panels).

Airstair forward and aft handrail extensions.

External baggage door lock override.

Catwalk battery access.

Aft equipment bay storage box with a maximum weight capacity of 60 lbs.

Towbar assembly and towbar storage provisions (towbar is loose equipment).

Multi purpose aft equipment bay access ladder.

Two (2) 7-inch gear pin storage boxes in the Airstair.

Semi-recessed Jeppesen manual storage box at cockpit entrance.

99,500lbs service bulletin.

One (1) APU hour meter.

Jacking equipment provisions.

Based on Completion Specification Number : BCC-XRSLE-000 Issued : Mar 16, 2006
Floorplan No. : GP00LE-0001, Rev. A

Page 5



--------------------------------------------------------------------------------

LOGO [g34176page006.jpg]

 

BOMBARDIER

SCHEDULE A-1 Executive Summary

Global Express XRS ~ for MicroStrategy November 21st, 2006 Revision: B

Cockpit miscellaneous equipment

Two (2) engraved Maglite rechargeable flashlights.

Two (2) roller screens.

Two (2) writing pad holders.

Two (2) Storage pouches on each side console.

Cockpit footrest (retained from factory).

One (1) side console storage bin (former Lasertrak location).

Protective smoke goggle in pouch.

Galley Equipment:

One (1) 0.7 cu. ft. microwave oven (TIA).

One (1) AEROLUX NESPRESSO manual fill coffee maker.

One (1) TIA (1545-3) high temperature oven behind a nesting door with digital
oven controller.

One (1) air chiller unit used to cool the selected galley areas. One divided ice
drawer with overboard drain. Note: The china, crystal and flatware are customer
supplied.

Passenger cabin miscellaneous equipment: Entry area heater. Accordion-type
electric window shades.

Loose Equipment (in addition to standard items):

Five (5) plug-in 10.4” touch screen LCD monitors in leather pouches. Single and
Double Seats armrest covers. Eight (8) through pillows. LasertrakTM unit
(replaced by 3rd FMS). Standby analog handset. One (1) Sunshield kit. Jacking
equipment. One (1) Crew Area bunk bed. One (1) extra sleeping mattress for the
bunk bed.

Selected Spares (in addition to standard items): One (1) spare carpet (FS 250 to
FS 799).

Emergency Equipment:

Smoke detector in each lavatory, in aft wardrobe and in baggage
(factory-installed). Life rafts (1 each under each divan), life vests, PBEs,
fire extinguishers, and first aid kit as required.

Engraved Maglite flashlight (in addition to (2) cockpit flashlights). EVAS.

Based on Completion Specification Number : BCC-XRSLE-000 Issued : Mar 16, 2006
Floorplan No. : GP00LE-0001, Rev. A

Page 6



--------------------------------------------------------------------------------

LOGO [g34176page007.jpg]

 

BOMBARDIER

SCHEDULE A-1 Executive Summary

Global Express XRS ~ for MicroStrategy November 21st, 2006 Revision: B

?Personal Emergency Life Support Self-Contained Unit (SCU) containing 18.0
liters of Aviation Grade oxygen.

Based on Completion Specification Number : BCC-XRSLE-000 Issued : Mar 16, 2006
Floorplan No. : GP00LE-0001, Rev. A

Page 7



--------------------------------------------------------------------------------

LOGO [g34176page008.jpg]

 

BOMBARDIER

SCHEDULE A-1 Executive Summary

Global Express XRS ~ for MicroStrategy November 21st, 2006 Revision: B

Exterior Paint:

The Aircraft detailed paint is done in accordance with the Customer-approved
drawing. The following provisions are provided: A. The aircraft exterior paint
will be one (1) single color, non-metallic base paint with two (2) straight
stripes shown on fuselage nacelles and winglets.

B. The paint will consist of an Epoxy primer and a Polyurethane topcoat. C.
Registration marking shall be painted with up to two (2) colors. D. All exterior
markings will be done by the silk-screen method.

E. The aerodynamic sealant on all leading edges (except on engines leading edges
as per O.E.M) will be removed before paint. The sealant will be reinstalled
after the paint process and painted where it does not come into contact with the
leading edge.

F. Composite materials coated with an anti-static paint shall be retained as
received from the factory. G. The main entrance door, the baggage door, edges
and frames will be painted.

H. The airstair at the main entrance will be painted as the same color of the
bottom of the fuselage. I. The inside of all service door panels, the inside of
all modified fairing and compartments shall be painted in the same color as the
aircraft fuselage.

J. The landing gear shall be retained as received from the factory (white). K.
Paint the inside of the main landing gear doors (white).

L. Paint the inside of the nose landing gear doors (white). M. Paint the inside
of the engine cowlings.

N. The latches on any access panel i.e., the avionics compartment, radome,
engine, hydraulic pump access covers shall be polished.

O. The original bright work on the aircraft exterior will be highly polished.
This includes the vertical stabilizer, wings, winglets, engines (cowl and pylon)
and horizontal stabilizer leading edges. P. The cabin window surrounds will be
polished one (1) inch.

Q. The section around and aft of the APU exhaust will be polished to prevent
discoloration of the paint from the hot exhaust.

R. Polish the pylon leading edges.

S. Polish the APU access door cowling latches. T. Baggage door handle polished.

U. A 3M plastic erosion protective plastic will be installed over the radome
after paint, winglet leading edges and lenses and the horizontal tips.

Based on Completion Specification Number : BCC-XRSLE-000 Issued : Mar 16, 2006
Floorplan No. : GP00LE-0001, Rev. A

Page 8



--------------------------------------------------------------------------------

LOGO [g34176page009.jpg]

 

BOMBARDIER

SCHEDULE A-1 Executive Summary

Global Express XRS ~ for MicroStrategy November 21st, 2006 Revision: B

Aesthetic Trim Allowance (Material content only, in US funds):

Up to two species (types) of hi-gloss veneer on cabinetry shipset (galley,
vanity, enclosures, furniture, magazine racks, tables, cabin ledges, handrails,
bulkheads and doors).

Combination fabric -veneer or mirror- veneer as optional selections on bulkheads
and doors.

Simple hardwood molding complementing veneer where applicable. Choice of up to
ten routered moldings (bullnose) where applicable.

Flat beveled (no etching) Lexan glassware closeout in upper galley area (no
curves or radius).

Plated (24K polished gold, satin antique brass or equivalent) appointments in
the main passenger area only. ?Up to two inlays in tables, bulkheads, galley,
vanity and longitudinal cabin area (dado or sidewall), (plated metal, cross
grain veneer, or marquetry to compliment veneer in cabinetry components),
(plated metal in dado or sidewall overlay).

100% wool, 3/8” pile (approximately 95 oz face-weight) machine quality custom
carpet in main cabin area (up to three colors, cut, loop, or multi-pattern
design).

100% wool, 5/16” pile (approximately 52 oz face-weight) machine quality custom
carpet on seat bases, dado trim and cockpit floor (up to three colors, cut,
loop, or multi-pattern design).

Common stitched fabric, leather or combination fabric/leather passenger seating
dress covering in a choice of ten standard design styles.

Common stitched fabric or leather divan dress covering in a choice of four
standard design styles.

Up to two types of common stitched fabric, leather, or fabric/leather
combination on lower dado (no box pleating or decorative stitching).

Fabric finished periphery (headliner, PSU, valance, and sidewall overlays).

Fabric interior curtains where applicable complete with fabric/leather acoustic
entry curtain. ?Durable grospoint fabric lining in utilitarian area (wardrobes).

Solid surface (Corian, Surell, Avonite, etc.), Aeroquest, or Polystone galley
and lavatory countertops complete with stainless steel sink galley sink and
plated or integrally molded vanity sink as applicable (no granite tile).

Choice of two (2) galley tapsets.

Choice of eight (8) elegant lavatory tapset and towel bar design options.

Choice of four (4) SAM latch design styles (plated).

Combination of paint and plastic laminate drawer linings in the galley and
lavatory.

Fabric lined divan armrest drawers.

Painted sidewall window rings.

Standard factory grey cockpit with headliner and cockpit carpet to match
interior aesthetics.

Standard factory baggage finishes.

Aesthetic Material Price Guidelines to allow: (US Dollar Values)

Veneers $ 70.00/sq. foot

Plastic laminates (drawer linings, etc.) $ 4.00/sq. foot

Hardwood (moldings, etc.) $ 4.00/board foot

Plating $ 5.00/sq. inch

Carpet (3/8” pile, 95 oz. face-weight) $ 800.00/sq. yard

Carpet (5/16” pile, 52 oz face-weight) $ 300.00/sq. yard

Leathers $ 15.00/sq. foot

Fabric (divan and seat) $ 130.00/lin. yard

Fabric (periphery ultra suedes and vinyls) $ 115.00/lin. yard

Fabric (curtains) $ 130.00/lin. yard

Fabric (linings) $ 65.00/lin. yard

Fabric grospoint (wardrobe linings) $ 65.00/lin. yard

Countertop (solid surface, Corian, Surell, Avonite, Polystone or equivalent) $
550.00/sq. foot

Based on Completion Specification Number : BCC-XRSLE-000 Issued : Mar 16, 2006
Floorplan No. : GP00LE-0001, Rev. A

Page 9



--------------------------------------------------------------------------------

LOGO [g34176page010.jpg]

 

BOMBARDIER

SCHEDULE A-1 Executive Summary

Global Express XRS ~ for MicroStrategy November 21st, 2006 Revision: B

?Certification:

Quality Assurance and Control

A TC approved Quality Assurance and Quality Control system will be maintained by
the Completion Center and applied to the work performed on the aircraft. Quality
Control (QC) department personnel including Transport Canada (TC) authorized
inspectors will be responsible for:

All inspection activities on the aircraft from the initial receiving inspection
to final Customer inspection and delivery. In this capacity, QC will verify that
all measures to preserve the aircraft, fabricate and install the interior to an
approved design, workmanship and safety standards are maintained during the
completion program.

Assurances that the systems, processes and procedures utilized by all personnel
working on aircraft are in accordance with the TC regulations.

Certification

This Specification meets the airworthiness requirements of FAR Part 25 and the
equipment requirements necessary for FAR Part 135 operations.

This Specification will require modification during initial completion
definition if the airplane is to be exported to a country other than the United
States and/or if certification for commercial operations is required (JAR-OPS 1
for example).

The Completion Center will be responsible for obtaining approval for the
interior completion modifications and any required negotiations with the
regulatory authorities.

The following configurations will be approved:

Sixteen (16) passenger configuration (including the Crew Area occupied by a
passenger) features two (2) frangible cabin sliding doors.

Note: The mid cabin RHS removable upper bulkhead must be removed if the forward
seating position of the aft cabin 16G divan is to be occupied for taxi, take-off
and landing. If the removable mid cabin bulkhead is installed, then the
passenger capacity of the aircraft is reduced to thirteen (15). In addition, the
aft seating position of the mid cabin 16G divan is cannot be occupied for taxi,
take-off and landing.

This specification includes the interior modification enabling the aft cabin to
be used as a flight crew sleeping quarter as required under FAA rules for FAR
Part 135 operations for flights over 12 hours of duration; as well as a means to
disable the two frangible cabin doors and a mid to aft cabin privacy curtain.
The devices used to disable the two (2) cabin doors and the privacy curtain will
be provided as loose equipment.

Note: Service Bulletin 700-31-020 Crew Force Measuring System (FDR upgrade),
which is required for FAR Part 135 operation, has been included.

Based on Completion Specification Number : BCC-XRSLE-000 Issued : Mar 16, 2006
Floorplan No. : GP00LE-0001, Rev. A

Page 10



--------------------------------------------------------------------------------

LOGO [g34176page011.jpg]

 

BOMBARDIER

SCHEDULE A-1 Executive Summary

Global Express XRS ~ for MicroStrategy November 21st, 2006 Revision: B

This specification includes life rafts that meet the airworthiness requirements
for certification of the aircraft for ditching.

The Completion Center will provide a Canadian Certificate of Airworthiness (C of
A) for Export to the United States.

Based on Completion Specification Number : BCC-XRSLE-000 Issued : Mar 16, 2006
Floorplan No. : GP00LE-0001, Rev. A

Page 11



--------------------------------------------------------------------------------

LOGO [g34176img001.jpg]



--------------------------------------------------------------------------------

Schedule “B” to

Aircraft Purchase Agreement

BOMBARDIER INC.

RECEIPT CONFIRMING COMPLETION OF GREEN AIRCRAFT INSPECTION

________________________________HEREBY ACKNOWLEDGES TO HAVE PERFORMED AND
COMPLETED THE GREEN AIRCRAFT INSPECTION AS FURTHER DESCRIBED IN ARTICLE 5 OF THE
AIRCRAFT PURCHASE AGREEMENT BETWEEN _________ AND BOMBARDIER INC., AT
________________ _________________________________, ON THE _____ DAY OF
______________, WITH RESPECT TO ONE (1) ____________________________MODEL
AIRCRAFT BEARING SERIAL NUMBER ________, INCLUDING WITH THE AIRCRAFT THE
______________ ENGINES BEARING MANUFACTURER’S SERIAL NUMBERS ________ AND
__________.

 

    NAME TITLE



--------------------------------------------------------------------------------

Schedule “B-1” to

Aircraft Purchase Agreement

BOMBARDIER INC.

RECEIPT CONFIRMING COMPLETION OF PRE-PAINT INSPECTION

________________________________HEREBY ACKNOWLEDGES TO HAVE PERFORMED AND
COMPLETED THE PRE-PAINT INSPECTION AS FURTHER DESCRIBED IN ARTICLE 5 OF THE
AIRCRAFT PURCHASE AGREEMENT BETWEEN _________ AND BOMBARDIER INC., AT
________________ _________________________________, ON THE _____ DAY OF
______________, WITH RESPECT TO ONE (1) ____________________________MODEL
AIRCRAFT BEARING SERIAL NUMBER ________, INCLUDING WITH THE AIRCRAFT THE
______________ ENGINES BEARING MANUFACTURER’S SERIAL NUMBERS ________ AND
__________.

 

    NAME TITLE



--------------------------------------------------------------------------------

Schedule “B-2” to

Aircraft Purchase Agreement

BOMBARDIER INC.

RECEIPT OF AIRCRAFT

MICROSTRATEGY INCORPORATED HEREBY ACKNOWLEDGES TO HAVE RECEIVED FROM BOMBARDIER
INC., AT ___________, ON THE ____ DAY OF ________, ONE (1) GLOBAL EXPRESS MODEL
XRS LIMITED EDITION AIRCRAFT BEARING SERIAL NUMBER ________, INCLUDING WITH THE
AIRCRAFT THE ______________ ENGINES BEARING MANUFACTURER’S SERIAL NUMBERS
________ AND __________, COMPLETED IN ACCORDANCE WITH SCHEDULES “A” AND “A-1” TO
THE AIRCRAFT PURCHASE AGREEMENT BETWEEN BOMBARDIER INC. AND MICROSTRATEGY
INCORPORATED DATED AS OF DECEMBER ___, 2006.

 

    NAME TITLE



--------------------------------------------------------------------------------

SCHEDULE “C” TO

AIRCRAFT PURCHASE AGREEMENT

WARRANTY BILL OF SALE

KNOW ALL PERSONS BY THESE PRESENTS, that BOMBARDIER INC. (SELLER), a Canadian
corporation with offices in _______________, is the owner of full legal and
beneficial title to that certain Global Express model XRS Limited Edition
manufactured by SELLER bearing ________________________ REGISTRATION
IDENTIFICATION _____ and MANUFACTURER’S SERIAL NUMBER _____, together with the
two BR710A2-20 engines installed thereon, bearing MANUFACTURER’S SERIAL NUMBER
________ and ________, respectively, together with all appliances, parts,
instruments, appurtenances, accessories, furnishings, and other equipment and
property installed on or attached to said aircraft and engines on the date
hereof (collectively, the “Aircraft”).

THAT for and in consideration of the sum of $1.00 and other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
SELLER this ____ day of __________ 2009 does hereby grant, convey, transfer,
bargain and sell, deliver and set over, at _______________, pursuant and subject
to the terms and conditions of that certain Aircraft Purchase Agreement dated
December ___, 2006, between SELLER and MICROSTRATEGY INCORPORATED (BUYER), as
the same may have been assigned, all of SELLER’S right, title and interest in
and to the above described Aircraft unto BUYER, and unto its successors and
assigns forever.

THAT Seller hereby warrants to BUYER, its successors and assigns, that there is
hereby conveyed to BUYER on the date hereof, good and marketable title to the
aforesaid Aircraft, free and clear of all liens, encumbrances and rights of
others, except for those created by or through Buyer or persons claiming by or
through Buyer and that it will warrant and defend such title forever against all
claims and demands whatsoever.

THIS Bill of Sale is delivered by SELLER to BUYER in _______________, and
governed by the laws of New York.

IN WITNESS WHEREOF, SELLER has caused this instrument to be executed by its duly
authorized officer this ____ day of _____________, 2009.

 

BOMBARDIER INC. BY:____________________________ NAME:_________________________
TITLE:________________________



--------------------------------------------------------------------------------

Schedule “D” to

Aircraft Purchase Agreement

Rockwell Collins Cabin Management System

The following list identifies concerns that are currently being addressed on the
cabin management system, which Seller undertakes to have completed prior to
Delivery Time, through installation of the software versions referred herein:

 

Description

 

Software Version Release

 

Purpose

Display Quality   V4.7   This software version release will adjust brightness
and contrast settings in Encoder Chips Audio Quality   V4.7   This software
release will enable the Stereo Audio outputs GUI Speed   V4.7 and V4.8   V4.7
Initial release followed by V4.8 will convert Master and Galley screens to .NET



--------------------------------------------------------------------------------

Schedule E to

Aircraft Purchase Agreement

HYPOTHETICAL EXAMPLES ILLUSTRATING THE

INTENDED OPERATION OF ARTICLE 10.1

Capitalized terms used but not defined in this Exhibit E shall have the meanings
given such terms in the Aircraft Purchase Agreement. Note that percentage
calculations reflected below have been rounded for convenience purposes only.

 

  1. Return of Previously Paid Amounts – As set forth in Article 10.1, in the
event an Assignment Agreement is duly executed, all amounts previously paid by
Buyer shall be returned to Buyer, dollar-for-dollar, when and as the Assignee
makes payments, until fully repaid to Buyer. For example, if Buyer previously
paid $7,000,000 and the assignee pays $10,000,000 upon the execution of the
assignment agreement, Seller shall refund $7,000,000 to Buyer.

 

  2. Buyer’s Capital Costs – As set forth in Article 10.1, in the event an
Assignment Agreement is duly executed, Buyer’s Capital Costs are to be paid out
before determination of the Gain Amount. The timing of the payment of Buyer’s
Capital Costs will depend upon whether the payment from Assignee out of which
Buyer’s Capital Costs are to be paid to Buyer is refundable to the Assignee. If
refundable, Buyer’s Capital Costs will be paid at the Delivery Time. If
non-refundable, Buyer’s Capital Costs will be paid, using the example set forth
in paragraph 1 above, as follows: on the date the Assignee pays the $10,000,000,
in addition to the $7,000,000 refundable to Buyer, Seller shall pay to Buyer
Buyer’s Capital Costs, which would be calculated by multiplying $7,000,000 by a
fraction, the numerator of which would be the number of days elapsed from the
date Seller received the $7,000,000 from Buyer to the date it is repaid, and the
denominator would be 360, with the product multiplied by 10%. Assuming the
number of days elapsed was 450, Buyer’s Capital Costs would be $875,000
($7,000,000 times 450/360 times .10) If the $7,000,000 had been paid in two
installments, a separate interest calculation would have to be made for each
payment with the two interest payments added together to determine Buyer’s
Capital Costs.

 

  3. Adjusted Gain Amount – As set forth in Article 10.1, Buyer will receive its
share of the Gain Amount (the Adjusted Gain Amount) only after the Assignee has
paid Seller the amounts needed to permit Seller to make the payments indicated
in paragraphs 1 and 2 above. Assuming the Gain Amount is refundable to the
Assignee if the Agreement is terminated, the Adjusted Gain Amount would be paid
at the Delivery Time. On the other hand, if the Gain Amount is non-refundable,
the Adjusted Gain Amount would be determined as follows: assume (a) the original
purchase price paid by Buyer is $46,000,000 and Buyer has already paid Seller



--------------------------------------------------------------------------------

       $7,000,000 toward the original purchase price at the time of assignment;
(b) the new total purchase price is $50,000,000 and the Assignee pays
$10,000,000 at the time of the assignment; (c) the remaining $40,000,000 is to
be paid in two installments of $10,000,000 and $30,000,000; and (d) the
$10,000,000 initial payment is received by Seller from the Assignee 360 days
after Seller had received Buyer’s $7,000,000 payment. In that case, Buyer’s
Capital Cost would be $700,000, and the Gain Amount would be $3,300,000 (the
$4,000,000 difference in contract price minus Buyer’s Capital Costs). All of the
following examples assume the Gain Amount is non-refundable. The funds would be
distributed as follows:

 

  - Date Assignment Agreement Is Executed; Payment One by Assignee (Assumed to
be Prior to the Issuance of the Green CofA): Seller would refund to Buyer, on
the date the Assignment Agreement is duly executed, $7,000,000 plus the $700,000
in Buyer’s Capital Costs. The Adjusted Gain Amount would be determined by
multiplying $3,300,000 by the Percentage 5.44% (i.e., $2,300,000 (which is
$10,000,000 minus $7,700,000) divided by $42,300,000 (which is $50,000,000 minus
$7,700,000) times 100) or a total of $179,520. Buyer would receive its portion
(50% or 75% as the case may be) of such Adjusted Gain Amount at the time of the
issuance of the Certificate of Airworthiness for the Green Aircraft (the “Green
CofA”), plus interest at the rate of 10% per annum payable daily based on a 360
day year from the date Seller received the $10,000,000 from the Assignee until
the date the Adjusted Gain Amount is paid to Buyer.

 

  - Payment Two By Assignee (Also Prior to the Issuance of the Green CofA):
Assume the second payment to be made by the Assignee is $10,000,000 (“Payment
Two”). The Adjusted Gain Amount would be determined by multiplying $3,300,000 by
the Percentage 23.64% (i.e., $10,000,000 divided by $42,300,000 times 100) or a
total of $780,120. Buyer would receive its portion (50% or 75% as the case may
be) of such Adjusted Gain Amount when the Green CofA is issued. At such time,
Buyer would also be paid interest at the rate of 10% per annum payable daily
based on a 360 day year, calculated from the date Seller received Payment Two
from the Assignee until the date the Adjusted Gain Amount is paid to Buyer.
(Note that if we assume Payment Two is received after the issuance of the Green
CofA, Buyer would receive its portion of the Adjusted Gain Amount at the time
Seller receives Payment Two from the Assignee.)

 

  -

Payment Three (post-Green CofA): Assume the third and final payment to be made
by the Assignee is $30,000,000 (“Payment Three”). The Adjusted Gain Amount would
be determined by



--------------------------------------------------------------------------------

 

multiplying $3,300,000 by the Percentage 70.92% (i.e., $30,000,000 divided by
$42,300,000 times 100) or a total of $2,340,360. Buyer would receive its portion
(50% or 75% as the case may be) of such Gain Amount at this time.